EXECUTION VERSION


Exhibit 10.1
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 22, 2017, is entered into by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and, collectively, as the “Lenders”), CITY NATIONAL
BANK, a national banking association, as the administrative agent (in such
capacity, together with any successor thereto, “Administrative Agent”) and
collateral agent (in such capacity, together with any successor thereto,
“Collateral Agent”), and, on the other hand, MEDLEY LLC, a Delaware limited
liability company (“Borrower”), and in light of the following:
W I T N E S S E T H
WHEREAS, Borrower, Lenders and Agents are parties to that certain Credit
Agreement, dated as of August 19, 2014, as amended by that certain Amendment
Number One to Credit Agreement and Consent, dated as of August 12, 2015, and
that certain Amendment Number Two to Credit Agreement, dated as of May 3, 2016
(as so amended, and as the same may be further amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrower has requested that Agents and the Lenders make certain
amendments to the Credit Agreement; and
WHEREAS, upon the terms and conditions set forth herein, Agents and the Lenders
are willing to provide such consents and to agree to such amendments to the
Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. Initially capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
2.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
set forth in Exhibit A attached hereto, with stricken text (indicated textually
in the same manner as the following example: stricken text) to indicate
deletions of text and double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) to indicate insertions
of text.
3.Conditions Precedent to Effectiveness. The satisfaction (or waiver in writing
by Agents) of each of the following shall constitute conditions precedent to the
effectiveness of this Amendment:
(a)    Agents shall have received this Amendment, duly executed and delivered by
the parties hereto, and the same shall be in full force and effect.
(b)    Agents shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit B, duly executed and delivered by each
Guarantor which shall be in full force and effect.


1



--------------------------------------------------------------------------------

        


(c)    After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(d)    There is no action, suit, proceeding, or arbitration (irrespective of
whether purportedly on behalf of any Loan Party or any of its subsidiaries) at
law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or, to the actual knowledge of Borrower, threatened
in writing against or affecting any Loan Party or any of its subsidiaries, that
could reasonably be expected to have a Material Adverse Effect on any Loan Party
or any of its subsidiaries, or could reasonably be expected to materially and
adversely affect such Person’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s ability to repay any or
all of the Loans when due).
(e)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing or shall result from the consummation of
the transactions contemplated herein.
(f)    The Administrative Agent shall have received (i) a copy of the
certificate of formation or certificate of limited partnership, as applicable,
including all amendments thereto, of each Obligor, and a certificate as to the
good standing of each Obligor as of a recent date, from the Secretary of State
of such Obligor’s State of formation; (ii) a certificate of the Secretary or
Assistant Secretary of each Obligor or general partner or sole member thereof
dated the Date hereof and certifying (A) that attached thereto is a true and
complete copy of the by-laws, limited liability company agreement or limited
partnership agreement, as applicable, including all amendments thereto, of such
Obligor as in effect on the Date hereof and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
members (or equivalent body) of such Obligor authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of the Borrower, the borrowings under the Credit Agreement, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate of formation or certificate of
limited partnership, as applicable, of such Obligor has not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection with the Credit Agreement on behalf of such
Obligor or general partner or sole member thereof; (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Lenders or the Administrative Agent may
reasonably request.
(g)    The Administrative Agent shall have received a certificate, dated the
Date hereof and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement.
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Date hereof and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.


2



--------------------------------------------------------------------------------

        


(i)    The Administrative Agent shall have received, in immediately available
funds, the Amendment Fee referred to in Section 5 hereof.
(j)    The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent certifying that the Loan Parties, when taken as a
whole, after giving effect to the transactions contemplated hereby, are solvent
as set forth in Section 3.22 of the Credit Agreement.
(k)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
4.Representations and Warranties. Borrower hereby represents and warrants to
Agents as follows:
(a)    Each Loan Party is duly organized and validly existing, in good standing
under the laws of the State of its formation and is duly qualified to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on such Person.
(b)    Borrower has all requisite power to execute and deliver this Amendment
and the other Loan Documents to which it is a party, and to borrow the sums
provided for in the Credit Agreement. Each Loan Party has all governmental
licenses, authorizations, consents, and approvals necessary to own and operate
its Assets and to carry on its businesses as now conducted and as proposed to be
conducted, other than licenses, authorizations, consents, and approvals that are
not currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect. The execution, delivery, and
performance by Borrower of this Amendment and the other Loan Documents have been
duly authorized by Borrower and all necessary action in respect thereof has been
taken, and the execution, delivery, and performance thereof do not require any
consent or approval of any other Person that has not been obtained.
(c)    The execution, delivery, and performance by Borrower of this Amendment
and the other Loan Documents to which it is or will be a party, do not and will
not: (i) violate (A) any provision of any federal (including the Exchange Act),
state, or local law, rule, or regulation (including Regulations T, U, and X of
the Federal Reserve Board) binding on any Loan Party, (B) any order of any
domestic governmental authority, court, arbitration board, or tribunal binding
on any Loan Party, or (C) the Organizational Documents of any Loan Party, or
(ii) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien (other than a Permitted Lien) upon any of the Assets of any
Loan Party pursuant to, any contractual obligation of such Loan Party, or (iii)
require termination of any contractual obligation of any Loan Party, or
(iv) constitute a tortious interference with any contractual obligation of any
Loan Party.
(d)    Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any governmental authority or agency is required in connection with the
execution, delivery, and performance by the Loan Parties of this Amendment or
the Loan Documents.
(e)    This Amendment and the other Loan Documents to which Borrower is a party,
when executed and delivered by Borrower, will constitute, the legal, valid, and
binding obligations of


3



--------------------------------------------------------------------------------

        


Borrower, enforceable against Borrower in accordance with their respective
terms, except as the enforceability hereof or thereof may be affected by: (i)
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) the
limitation of certain remedies by certain equitable principles of general
applicability.
(f)    No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened in writing that could reasonably be expected to have: (i) a material
adverse effect on any Loan Party’s ability to repay the Obligations or (ii) a
Material Adverse Effect on any Loan Party
(g)    No Default or Event of Default has occurred and is continuing as of the
date of the effectiveness of this Amendment.
(h)    No event or development has occurred as of the date of the effectiveness
of this Amendment which could reasonably be expected to result in a Material
Adverse Effect with respect to any Loan Party.
(i)    The representations and warranties set forth in this Amendment, in the
Credit Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which Borrower is a party are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(j)    This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and such Person is aware of all legal and other
ramifications of each decision.
(k)    It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
5.Amendment Fee. On or before the date hereof, Borrower shall pay to the
Administrative Agent an amendment fee in the amount of $37,500.00 (“Amendment
Fee”) in immediately available funds, which Amendment Fee shall be retained by
the Administrative Agent (solely for its account and for the account of its
Affiliates that are Lenders, but not for the account of any other Lender). Such
Amendment Fee shall be fully earned and non-refundable on the date hereof.
6.APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING APPLICABLE LAW, WAIVER OF JURY TRIAL AND
JURISDICTION SET FORTH IN SECTIONS 9.07, 9.11, and 9.15 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
7.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification shall have been


4



--------------------------------------------------------------------------------

        


agreed to by each of the parties and reduced to writing in its entirety and
signed and delivered by each party.
8.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.
9.Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any Agent or any Lender under the Credit Agreement or any other
Loan Document. Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The consents and modifications set forth
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall neither excuse
any future non-compliance with the Loan Documents nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further
waiver, consent or amendment or other matter under the Loan Documents, and shall
not be construed as an indication that any future waiver or amendment of
covenants or any other provision of the Credit Agreement will be agreed to, it
being understood that the granting or denying of any waiver or amendment which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agents and the Lenders. To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)    This Amendment is a Loan Document.
(e)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and


5



--------------------------------------------------------------------------------

        


“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.
10.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
11.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
12.Reaffirmation of Obligations. Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with any Loan
Document to Collateral Agent, on behalf and for the benefit of each Lender and
Bank Product Provider, as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.
13.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Loan Documents
effective as of the date hereof and as modified and amended hereby.
14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
15.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.
[Signature pages follow]




6



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.




MEDLEY LLC,
a Delaware limited liability company, as Borrower
 
 
By:
/s/ Richard T. Allorto, Jr.
Name:
Richard T. Allorto, Jr.
Title:
Chief Financial Officer





[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------









CITY NATIONAL BANK,
a national banking association, as Administrative Agent, Collateral Agent and as
a Lender
By:
/s/ Brandon L. Feitelson
Name:
Brandon L. Feitelson, C.F.A.
Title:
Senior Vice President









































[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------


        












EXHIBIT A
CREDIT AGREEMENT
[See attached]












































--------------------------------------------------------------------------------





 
 
 






CREDIT AGREEMENT


dated as of


August 19, 2014


among


MEDLEY LLC,
as Borrower,


THE LENDERS PARTY HERETO


and


CITY NATIONAL BANK,
as Administrative Agent and Collateral Agent












--------------------------------------------------------------------------------


Table of Contents


Page


ARTICLE I    DEFINITIONS    1
Definitions
SectionSECTION 1.01.
Defined Terms    1

SectionSECTION 1.02.
Terms Generally    2223

SectionSECTION 1.03.
Pro Forma Calculations; Standalone Calculations    23

SectionSECTION 1.04.
Classification of Loans and Borrowings    2324

ARTICLE II    REVOLVING CREDIT FACILITY     24
Revolving Credit Facility
SectionSECTION 2.01.
Revolving Credit Facility    2425

SectionSECTION 2.02.
Revolving Loans    2425

SectionSECTION 2.03.
Borrowing Procedure    2526

SectionSECTION 2.04.
Evidence of Debt; Repayment of Loans    2526

SectionSECTION 2.05.
Fees 26..    27

SectionSECTION 2.06.
Interest on Loans    2627

SectionSECTION 2.07.
Default Interest    2728

SectionSECTION 2.08.
Alternate Rate of Interest    2728



i



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 2.09.
Termination of Revolving Credit Facility Commitments    2728

SectionSECTION 2.10.
Conversion and Continuation of Borrowings    2728

SectionSECTION 2.11.
Repayment    29

SectionSECTION 2.12.
Voluntary Prepayments    2930

SectionSECTION 2.13.
Mandatory Prepayments    2930

SectionSECTION 2.14.
Reserve Requirements; Change in Circumstances    2930

SectionSECTION 2.15.
Change in Legality    3031

SectionSECTION 2.16.
Breakage    3132

SectionSECTION 2.17.
Pro Rata Treatment    3132

SectionSECTION 2.18.
Sharing of Setoffs    3233

SectionSECTION 2.19.
Payments    3233

SectionSECTION 2.20.
Taxes    3334

SectionSECTION 2.21.
Assignment of Loans Under Certain Circumstances; Duty to Mitigate    3637

ARTICLE III    REPRESENTATIONS AND WARRANTIES    37
Representations and Warranties


ii



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 3.01.
Organization; Powers    3738

SectionSECTION 3.02.
Authorization    3738

SectionSECTION 3.03.
Enforceability    3738

SectionSECTION 3.04.
Governmental Approvals    3839

SectionSECTION 3.05.
Financial Statements    3839

SectionSECTION 3.06.
No Material Adverse Change    3840

SectionSECTION 3.07.
Title to Properties    3940

SectionSECTION 3.08.
Subsidiaries    3940

SectionSECTION 3.09.
Litigation; Compliance with Laws    3940

SectionSECTION 3.10.
Agreements    3940

SectionSECTION 3.11.
Federal Reserve Regulations    3940

SectionSECTION 3.12.
Investment Company Act    3940

SectionSECTION 3.13.
Use of Proceeds    3941

SectionSECTION 3.14.
Tax Returns    3941

SectionSECTION 3.15.
No Material Misstatements    4041



iii



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 3.16.
Employee Benefit Plans    4041

SectionSECTION 3.17.
Environmental Matters    4041

SectionSECTION 3.18.
Insurance    4042

SectionSECTION 3.19.
Security Documents    4142

SectionSECTION 3.20.
Location of Real Property and Leased Premises    4142

SectionSECTION 3.21.
Labor Matters    4142

SectionSECTION 3.22.
Solvency    4143

SectionSECTION 3.23.
Sanctioned Persons 42; Anti-Corruption Laws; USA Patriot Act    43

SectionSECTION 3.24.
Funds; Management Agreements; Management Fees    4243

SectionSECTION 3.25.
Certain Regulatory Matters    4244

ARTICLE IV    CONDITIONS OF LENDING    43
Conditions of Lending
SectionSECTION 4.01.
All Credit Events    4344

SectionSECTION 4.02.
First Credit Event    4345

ARTICLE V    AFFIRMATIVE COVENANTS    45
Affirmative Covenants


iv



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 5.01.
Existence; Compliance with Laws; Businesses and Properties    4647

SectionSECTION 5.02.
Insurance    46

SectionSECTION 5.03.
Obligations and Taxes    47

SectionSECTION 5.04.
Financial Statements, Reports, Etc.    47

SectionSECTION 5.05.
Litigation and Other Notices, Etc.    49

SectionSECTION 5.06.
Information Regarding Collateral    49

SectionSECTION 5.07.
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings    50

SectionSECTION 5.08.
Use of Proceeds    50

SectionSECTION 5.09.
Employee Benefits    50

SectionSECTION 5.10.
Compliance with Environmental Laws    51

SectionSECTION 5.11.
[Reserved.]    51

SectionSECTION 5.12.
Further Assurances    51

SectionSECTION 5.13.
Management Fees    52

SectionSECTION 5.14.
Investment Adviser; Other Regulatory Matters    52

SectionSECTION 5.15.
Sanction and Anti-Corruption Laws    52



v



--------------------------------------------------------------------------------

Table of Contents


Page


Section 5.16.
Account Control Agreement    53

_Toc395633873


ARTICLE VI    NEGATIVE COVENANTS    53
Negative Covenants
SectionSECTION 6.01.
Indebtedness    53

SectionSECTION 6.02.
Liens    55

SectionSECTION 6.03.
Sale and Lease-Back Transactions    56

SectionSECTION 6.04.
Investments, Loans and Advances    56

SectionSECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions    58

SectionSECTION 6.06.
Restricted Payments; Restrictive Agreements    59

SectionSECTION 6.07.
Transactions with Affiliates    60

SectionSECTION 6.08.
Business of the Borrower and the Subsidiaries    61

SectionSECTION 6.09.
Other Indebtedness and Agreements    61

Section 6.10.
Maximum Net Leverage Ratio    62SECTION 6.10.    Financial Covenants    62

SectionSECTION 6.11.
Fiscal Year    62



vi



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 6.12.
Certain Equity Securities    62

SectionSECTION 6.13.
Additional Funds    62

SectionSECTION 6.14.
Sanctioned Persons; Anti-Corruption Laws    62

SectionSECTION 6.15.
Management Fees    62

SectionSECTION 6.16.
Limitation on Accounting Changes    63

SectionSECTION 6.17.
Compliance with Financial CovenantCovenants    63

ARTICLE VII    EVENTS OF DEFAULT    63
Events of Default
SectionSECTION 7.01.
Events of Default 63.    65

SectionSECTION 7.02.
Application of Proceeds 66.    68

ARTICLE VIII    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC    66
The Administrative Agent and the Collateral Agent; Etc.
ARTICLE IX    MISCELLANEOUS    68
Miscellaneous
SectionSECTION 9.01.
Notices; Electronic Communications    68

SectionSECTION 9.02.
Survival of Agreement    7073

SectionSECTION 9.03.
Binding Effect    7173



vii



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 9.04.
Successors and Assigns    7173

SectionSECTION 9.05.
Expenses; Indemnity    7376

SectionSECTION 9.06.
Right of Setoff    7577

SectionSECTION 9.07.
Applicable Law    7578

SectionSECTION 9.08.
Waivers; Amendment    7578

SectionSECTION 9.09.
Interest Rate Limitation    7779

SectionSECTION 9.10.
Entire Agreement    7779

SectionSECTION 9.11.
WAIVER OF JURY TRIAL    7779

SectionSECTION 9.12.
Severability    7779

SectionSECTION 9.13.
Counterparts    7880

SectionSECTION 9.14.
Headings    7880

SectionSECTION 9.15.
Jurisdiction; Consent to Service of Process    7880

SectionSECTION 9.16.
Confidentiality    7882

SectionSECTION 9.17.
Lender Action    7982

SectionSECTION 9.18.
USA PATRIOT Act Notice    7982



viii



--------------------------------------------------------------------------------

Table of Contents


Page


SectionSECTION 9.19.
Intercreditor Agreement    7982

SectionSECTION 9.20.
Bank Product Providers    7982









ix



--------------------------------------------------------------------------------










SCHEDULES
Schedule 1.01(a)
-
Threshold Percentage
Schedule 1.01(b)
-
Severance Costs
Schedule 2.01
-
Lenders and Revolving Credit Facility Commitments
Schedule 3.08
-
Subsidiaries
Schedule 3.09
-
Litigation
Schedule 3.12
-
Investment Company Act Registrations
Schedule 3.18
-
Insurance
Schedule 3.19
-
UCC Filing Offices
Schedule 3.20
-
Leased Real Property
Schedule 3.24(a)(i)
-
Funds
Schedule 3.24(a)(ii)
-
Separately Managed Accounts
Schedule 3.24(b)
-
Management Agreements
Schedule 3.25(a)
-
Investment Advisers Act Registrations
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04(a)
-
Existing Investments
Schedule A-1
-
Administrative Agent’s Account

EXHIBITS
Exhibit A
-
Form of Administrative Questionnaire
Exhibit B
-
Form of Assignment and Acceptance
Exhibit C
-
Form of Borrowing Request
Exhibit D
-
Form of Guarantee and Collateral Agreement
Exhibit E
-
Form of Affiliate Subordination Agreement
Exhibit F
-
Form of Compliance Certificate
Exhibit G
-
[Reserved]
Exhibit H
-
Form of Irrevocable Direction Letter
Exhibit I
-
Form of Note
Exhibit J
-
Form of Undertaking Agreement
Exhibit K
-
Form of Intercreditor Agreement[Reserved]
Exhibit L
-
Management Agreement Requirements
Exhibit M-1
-
Form of U.S. Tax Compliance Certificate
Exhibit M-2
-
Form of U.S. Tax Compliance Certificate
Exhibit M-3
-
Form of U.S. Tax Compliance Certificate
Exhibit M-4
-
Form of U.S. Tax Compliance Certificate







i



--------------------------------------------------------------------------------


        


This CREDIT AGREEMENT (this “Agreement”), dated as of August 19, 2014, is
entered into by and among MEDLEY LLC, a Delaware limited liability company (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in Article
I), and CITY NATIONAL BANK, a national banking association (“CNB”), as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders and the Bank Product
Providers.
Article I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account Control Agreement” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Acquired Entity” shall have the meaning set forth in Section 6.04(e).
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Administrative
Agent to be the quotient of (a) the LIBO Rate divided by (b) one minus the
Eurocurrency Reserve Requirement for the Interest Period; which is expressed by
the following formula:
LIBO Rate
1 - Eurocurrency Reserve Requirement.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
___________Section 2.05(a).
“Administrative Agent’s Account” means the deposit account of Administrative
Agent identified on Schedule A-1.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07,6.07, the term “Affiliate”


1



--------------------------------------------------------------------------------





shall also include (ia) any Person that directly or indirectly owns 10% or more
of any class of Equity Interests of the Person specified or that is an officer
or director of the Person specified, (iib) each director (or comparable manager)
of the Person specified and (c) each partnership in which the Person specified
is a general partner. Notwithstanding the foregoing, as it relates to the
Borrower or any other Subsidiary, the term “Affiliate” shall not include any
Fund, Fund-Related Entity or SPE Investment, except with respect to Section
6.07. 6.07.
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit E pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Agreement” shall have the meaning assigned to such term in the introductory
statement hereof.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any other Subsidiary would be required to pay
if such Hedging Agreement were terminated on such date.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
means the greatest of (a) the Federal Funds Rate plus ½%, (b) the Adjusted LIBO
Rate (which rate shall be calculated based upon an Interest Period of 1 month
and shall be determined on a daily basis), plus 1 percentage point, and (c) the
rate most recently announced by Administrative Agent at its principal office in
Los Angeles, California as its “Prime Rate”.
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.23.
“Applicable Margin” shall mean, as of any date of determination and, (i) with
respect to ABR Loans or Eurodollar Loans, as applicable, the applicable margin
set forth in the following table that corresponds to the most recent Net
Leverage Ratio calculation delivered to the Administrative Agent pursuant to
Section 5.04(c) of the Agreement (the “Net Leverage Ratio Calculation”);
provided, that any time an Event of Default has occurred and is continuing, the
Applicable Margin shall be set at the margin in the row styled “Level II”:0.25
percentage points, and (ii) with respect to Eurodollar Loans, 2.50 percentage
points.


2



--------------------------------------------------------------------------------





Level
Net Leverage Ratio Calculation
Applicable Margin Relative to ABR Loans (the “ABR Margin”)
Applicable Margin Relative to Eurodollar Loans (the “Eurodollar Margin”)
I
If the Net Leverage Ratio is less 1.0:1.0
1.50 percentage points
(A) 3.00 percentage points until the date that is six (6) months after the
Closing Date or at all times during the term of the Revolving Credit Facility if
a Qualified Public Offering has occurred on or before such six (6) month date,
and (B) 3.25 percentage points after the date that is six (6) months after the
Closing Date (and at all times thereafter during the term of the Revolving
Credit Facility) if a Qualified Public Offering has not occurred on or before
such six (6) month date
II
If the Net Leverage Ratio is greater than or equal to 1.0:1.0
2.50 percentage points
(A) 3.25 percentage points until the date that is six (6) months after the
Closing Date or at all times during the term of the Revolving Credit Facility if
a Qualified Public Offering has occurred on or before such six (6) month date,
and (B) 4.00 percentage points after the date that is six (6) months after the
Closing Date (and at all times thereafter during the term of the Revolving
Credit Facility) if a Qualified Public Offering has not occurred on or before
such six (6) month date



Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Net Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Applicable Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to the Administrative
Agent of the certified calculation of the Net Leverage Ratio pursuant to Section
5.04(c); provided, however, that if Borrower fails to provide such certification
when such certification is due, the Applicable Margin shall be set at the margin
in the row styled “Level II” as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Net Leverage Ratio contained in any
certificate delivered pursuant to Section 5.04(c) of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Borrower shall immediately deliver to the Administrative Agent a
correct certificate for such Applicable Period, (ii) the Applicable Margin shall
be determined as if the correct Applicable Margin (as set forth in the table
above)


3



--------------------------------------------------------------------------------





were applicable for such Applicable Period, and (iii) Borrower shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent to the affected Obligations.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of its
Subsidiaries to any Person (other than to the Borrower or a Wholly Owned
Subsidiary of the Borrower) of any interest in any kind of property or asset,
whether real, personal, or mixed real and personal, or whether tangible or
intangible, other than in the ordinary course of business and for not less than
the fair value thereof, other than any such sale, transfer or disposition or
series of related sales, transfers or dispositions having value not in excess of
$250,000.1,000,000.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
“Available Amount” shall mean, on any date of determination (the “Reference
Date”), the result of (without duplication):
(a)    $40,000,000, plus
(b)    (a) an amount determined on a cumulative basis equal to 100% of Core Net
Income for the period (taken as one accounting period) (which amount shall not
be deemed to be less than zero in any fiscal quarter) commencing on the first
day of the fiscal quarter of the Borrower ending on June 30, 20142017 and ending
of the last day of the most recently ended fiscal quarter or fiscal year, as
applicable, for which financial statements and certificates required to be
delivered pursuant to Section 5.04(a) or Section 5.04(b), as the case may be,
and Section 5.04(c), have been delivered to the Administrative Agent, plus
(c)    (b) (i) the Net Cash Proceeds from issuances of Equity Interests (other
than Disqualified Stock) of the Borrower after the date hereof, to the extent
such Net Cash Proceeds are actually received by the Borrower plus (ii) the fair
market value of property or assets (including cash and Cash Equivalents) that
have been received by the Borrower as a capital contribution (excluding (i) any
such Net Cash Proceeds applied to repay or retire indebtedness, (ii) any such
Net Cash Proceeds of a Qualified Public Offering and (iiiand (ii) any Net Cash
Proceeds received under Section 6.06(a)(vii)(B)), less the aggregate amount of
Restricted Payments as of the Reference Date made pursuant to Section
6.06(a)(iii), minusplus (iii) the principal amount of Indebtedness of the
Borrower or any Subsidiary incurred after the Closing Date that is converted to
common Equity Interests (other than Disqualified Stock) of the Borrower (or to
Equity Interests of any direct or indirect parent of the Borrower), plus
(d)    to the extent not included in Core Net Income, the cumulative amount of
(a) all returns actually received in cash or Cash Equivalents by the Borrower
and its Subsidiaries from, and (b) all Net Cash Proceeds received by the
Borrower and its Restricted Subsidiaries from the Disposition of, (i) any


4



--------------------------------------------------------------------------------





Investment, to the extent such Investment was originally funded with and in
reliance on the Available Amount, up to the amount of such original Investment,
and (ii) any minority interest in any Person, minus
(e)    (c) the sum of (i) Restricted Payments as of the Reference Date made
pursuant to Sections 6.06(a)(v)(B) and 6.06(a)(vi) and (ii) investments or
expenditures as of the Reference Date made pursuant to (A) subclause (y) of
clause (iv)(cC) of the proviso to Section 6.04(f), (B) subclause (y) of clause
(ii)(C) of Section 6.04(b) and (Cand (B) Section 6.04(h) (excluding investments
made pursuant thereto from the Net Cash Proceeds of a Qualified Public
Offering).
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) cash management services,
or (f) transactions under Hedging Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by the Collateral
Agent for the benefit of a Bank Product Providers in an amount determined by the
Administrative Agent as sufficient to satisfy the reasonably estimated credit
exposure with respect to the then existing Bank Product Obligations.
“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising.
“Bank Product Provider” means CNB or any of its Affiliates.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of ____________Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.


5



--------------------------------------------------------------------------------





“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York or California are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person in accordance with GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, that no lease that is deemed to be an operating
lease on the date hereof shall be deemed to be a Capital Lease Obligation.
“Change in Control” shall mean, at any time, (a) Permitted Holders shall cease
to have the power to vote or direct the vote of 50.1% or more of the voting
power of the outstanding Equity Interests of the Borrower; (b) prior to a
Qualified Public Offering, Permitted Holders shall cease to directly or
indirectly own and control on a fully diluted basis 50.1% or more of the
economic interest in the Equity Interests of the Borrower; (c) following a
Qualified Public Offering,(i) any Person or group (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) other than the Permitted Holders (and
Persons Controlled by the Permitted Holders) shall directly or indirectly own
and control on a fully diluted basis 35% or more on of the economic interest in
the Equity Interests of the Borrower; (d) the Borrower shall cease to directly
or indirectly (i) own and control on a fully diluted basis 100% of the economic
interest in the Equity Interests of, or have the power to vote or direct the
vote 100% of, the outstanding Equity Interests of any Subsidiary that is a Loan
Party or (ii) own and control on a fully diluted basis the Threshold Percentage
or more of the economic interest in the Equity Interests of, or have the power
to vote or direct the vote of 100% of the voting power of, the outstanding
Equity Interests of any Subsidiary that is a not Loan Party; (e) during any
period of two consecutive years, the majority of the seats (other than vacant
seats) on the board of directors (or similar governing body) of the Borrower
cease to be occupied by Persons who either (i) were members of the board of
directors (or similar governing body) of the Borrower at the beginning of such
period or (ii) were nominated for election by, or appointed by, a Permitted
Holder or the board of directors (or similar governing body) of the Borrower, a
majority of whom were directors at the beginning of such period or whose
election or nomination for election was previously approved by a majority of
such directors; (f) so long any Loan Party shall have any obligations under
Section 10(n) of the Shareholder Purchase Agreement, a “Change of Control” under
and as defined in the Shareholder Purchase Agreement shall have occurred and be
continuing; or (gii) any change in control (or similar event, however
denominated) with respect to the Borrower or any of its Subsidiaries shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which such Person is a party.; or (iii) so long as any Loan
Party shall have any obligations under Section 10(a) of the Shareholder Purchase
Agreement, a “Change of Control” under and as defined in the Shareholder
Purchase Agreement shall have occurred and be continuing; and (b) either (i) a
Change of Management shall have occurred or (ii) the Total Leverage Ratio for
the four consecutive quarter period ending as of the end of the fiscal quarter
most recently ended prior to the consummation of the applicable transaction
described above in clause (a) (calculated after giving pro forma effect to such


6



--------------------------------------------------------------------------------





transaction as if such transaction had occurred on the first day of such four
consecutive quarter period) would be greater than the Total Leverage Ratio four
such four consecutive quarter period (calculated as if such transaction had not
been consummated).
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement (including any rules or regulations issued under or
implementing any existing law), (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that, for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Management” means any of: (a) Brook Taube and Seth Taube both cease,
for any reason, to be employed by the Borrower (or any of its Affiliates) on a
full-time basis as a co-chief executive officer of Public Co. or the Borrower,
(b) the management responsibilities of both Brook Taube and Seth Taube for
Borrower and its Affiliates are materially diminished from those that such
Person held on September 1, 2017, or (c) Brooke Taube and Seth Taube both cease,
for any reason, to be a member of the board of directors of Public Co.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Closing Date” shall mean August 19, 2014.
“CNB” shall have the meaning assigned to such term in the introductory statement
to this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security
Document.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated July 2014.
“Consolidated Funds” shall mean each Fund or Fund-Related Entity which is not a
Subsidiary of the Borrower, but for which Borrower, in accordance with GAAP, is
required to report such Fund’s or Fund-


7



--------------------------------------------------------------------------------





Related Entity’s financial position, results of operations, equity and cash
flows on a consolidated basis with those of Borrower and its Subsidiaries.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Core EBITDA” shall mean, for any period, (a) Core Net Income plus (b) to the
extent deducted in determining such Core Net Income, the sum of standalone (i)
interest expense for such period, (ii) income taxes (including Permitted Tax
Distributions) accrued with respect to such period, and (iii) all amounts
attributable to depreciation and amortization for such period and (iv)
non-recurring transaction expenses incurred in connection with the incurrence of
the Term Loans.
“Core Net Income” shall mean, for any period, (a) the net income (or loss) of
the Borrower and the Subsidiaries for such period determined on a standalone
basis in accordance with GAAP; provided that there shall be excluded (i) the
income of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (ii) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary of
the Borrower, (iii) the income or loss of any Person (other than a Subsidiary of
the Borrower) in which any other Person (other than the Borrower or a Wholly
Owned Subsidiary of the Borrower) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
a Loan Party by such Person during such period; and (iv) unrealized income or
losses associated with investments permitted under Section 6.04 and any other
assets recorded at fair value in accordance with GAAP;, (v) non-recurring or
unusual gains, expenses or losses (including, without limitation whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash gains or losses on sales of assets outside
of the ordinary course of business), and (vi) non-cash gains, charges, losses
and expenses, including any non-cash impairment of goodwill and intangible
assets, plus (b) to the extent deducted in determining such net income (or loss)
of the Borrower and the Subsidiaries for such period (other than in the case of
clause (vi) of this clause (b)), the sum during such period of (i) reimbursable
expenses associated with the launch of Funds or Fund-Related Entities to the
extent reimbursable in accordance with the relevant Management Agreements or
other governing documents relating to such Fund or Fund-Related Entity or
otherwise, (ii) the aggregate amount of one-time severance costs described in
Schedule 1.01(b) hereto, and (iii) the amortization of any one-time equity
compensation expense associated with grants of restricted Equity Interests;,
(iv) fees and expenses incurred in connection with any amendments, consents or
waivers to or under the Loan Documents, Permitted Acquisitions, Investments,
dispositions of assets and the incurrence and repayment of Indebtedness (in each
case, whether or not consummated; provided that all such fees and expenses
incurred in connection with any Permitted Acquisitions, Investments,
dispositions of assets and the incurrence and repayment of Indebtedness that are
not consummated shall not exceed $1,000,000 in the aggregate for any period of
four consecutive fiscal quarters), (v) (A) duplicative running costs, severance,
relocation costs or expenses, integration costs,


8



--------------------------------------------------------------------------------





transition costs, pre-opening, opening, consolidation and closing costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with
Permitted Acquisitions and non-recurring product and intellectual property
development after the Closing Date, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs, project start-up costs and
restructuring charges or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure/consolidation of facilities,
retention charges, systems establishment costs and excess pension charges) and
litigation settlements or losses and related expenses; and (B) earn-out and
contingent consideration obligations (including to the extent accounted for as
bonuses, compensation or otherwise) and adjustments thereof and purchase price
adjustments, in each case in connection with acquisitions; provided that (x) the
aggregate amount of costs and expenses added pursuant to this clause (v)(A)
shall not, taken together with (1) the aggregate amount of cost savings,
operating expense reductions and synergies added pursuant to clause (vi) of this
definition and (2) the aggregate amount of cost savings, operating expense
reductions and synergies added pursuant to Section 1.03, exceed 20% of Core Net
Income for any period of four consecutive fiscal quarters, without giving effect
to any adjustments made pursuant to this clause (v)(A), clause (vi) of this
definition, or Section 1.03 and (y) the aggregate amount of costs and expenses
added pursuant to this clause (v)(A) shall not, taken together with (1) the
aggregate amount of cost savings, operating expense reductions and synergies
added pursuant to clause (vi) of this definition and (2) the aggregate amount of
cost savings, operating expense reductions and synergies added pursuant to
Section 1.03, exceed 35% of Core Net Income for the Core Net Income Testing
Period, without giving effect to any adjustments made pursuant to this clause
(v)(A), clause (vi) of this definition, or Section 1.03; (vi) the amount of run
rate cost savings, operating expense reductions and synergies related to mergers
and other business combinations, acquisitions, divestures, restructurings, cost
savings initiatives and other similar initiatives consummated after the Closing
Date projected by the Borrower in good faith as a result of actions either taken
or are expected to be taken or with respect to which substantial steps have been
taken or are expected to be taken (in each case, in the good faith determination
of the Borrower) within 12 months after a merger or other business combination,
acquisition, divestiture, restructuring, cost savings initiative or other
initiative (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
the applicable four fiscal quarter period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of the
applicable four fiscal quarter period), net of the amount of actual benefits
realized during the applicable four fiscal quarter period from such actions;
provided that such cost savings, operating expense reductions and synergies are
reasonably identifiable and factually supportable in the good faith
determination of the Borrower; provided further that (x) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (vi) to the extent duplicative of any expenses or charges otherwise added
to Core Net Income, whether through a pro forma adjustment or otherwise, for the
applicable four fiscal quarter period, (y) the aggregate amount of cost savings,
operating expense reductions and synergies added pursuant to this clause (vi)
shall not, taken together with (1) the aggregate amount of cost savings,
operating expense reductions and synergies added pursuant to Section 1.03 and
(2) the aggregate amount of costs and expenses added pursuant to clause (v)(A)
of this definition, exceed 20% of Core Net Income, without giving effect to any
adjustments made pursuant to this clause (vi), Section 1.03, or clause (v)(A) of
this definition, and (z) the aggregate amount of cost savings, operating expense
reductions and synergies added pursuant to this clause (vi) shall not, taken
together with (1) the aggregate amount of cost savings, operating expense
reductions and synergies added


9



--------------------------------------------------------------------------------





pursuant to Section 1.03 and (2) the aggregate amount of costs and expenses
added pursuant to clause (v)(A) of this definition, exceed 35% of Core Net
Income for the Core Net Income Testing Period, without giving effect to any
adjustments made pursuant to this clause (vi), Section 1.03, or clause (v)(A) of
this definition; and (vii) the amount of payments made by SIC Advisors LLC in
respect of the “Distribution and Stockholder Servicing Fee” (as that term is
defined in Section 5.1(c)(i) of that certain Second Amended and Restated Dealer
Manager Agreement, dated March 3, 2016, by and among Sierra Income Corporation,
a Maryland corporation, SIC Advisors LLC, a Delaware limited liability company,
and SC Distributors, LLC, a Delaware limited liability company, as amended by
that certain First Amendment to the Second Amended and Restated Dealer Manager
Agreement, dated June 6, 2017 (as amended and as in effect on June 6, 2007, the
“SIC Dealer Manager Agreement”)) pursuant to Section 5.1(c) of the SIC Dealer
Manager Agreement, plus (c) the realized net income (or loss) of any SPE
Investment for such period determined on a standalone basis in accordance with
GAAP, to the extent attributable to the Borrower or a Subsidiary; minus (d) any
deferred financing expenses payable during such period.
“Core Net Income Testing Period” shall mean the period of four consecutive
fiscal quarters ending September 30, 2018.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“CS” shall mean Credit Suisse AG, Cayman Islands Branch.Daily Average Balance”
means, with respect to any quarter, (i) the sum of the Daily Balance for each
day in such quarter, divided by (ii) the number of days in such quarter.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such daydate, the
aggregate amount of funds held in deposit accounts of the Loan Parties
maintained at CNB as of close of business of such date.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Designated Account” shall mean the deposit account of the Borrower maintained
at City National Bank entitled “Medley LLC” with account number 210247483.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part (other
than for Qualified Capital Stock and other than as a result of any change of
control or asset sale so long as such payment is subject to the prior payment in
full of the Obligations), or requires the payment of any cash dividend or any
other scheduled payment constituting a return of capital, or (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Equity Interest referred to in clause (a) above, in
each case, prior to the date that is 91 days following the maturity date of the
Obligations, and excluding Equity Interests issued pursuant to a plan for


10



--------------------------------------------------------------------------------





the benefit of employees of the Borrower and its Subsidiaries, solely because of
any requirement to make any such repurchases thereof in order to satisfy any
statutory or regulatory obligations.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia (excluding, for the avoidance of doubt, any Subsidiary that
is organized in a territory or possession of the United States of America).
“Eligible Assignee” means any Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural Person) that is (i) a Lender, (ii) an Affiliate of a
Lender, (iii) a Related Fund of a Lender, and (iv) any other Person (other than
a natural person or a holding company, investment vehicle or trust for, or owned
or operated for the primary benefit of, a natural Person) approved by the
Administrative Agent and, unless a Default or an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed, and which consent, in the case of the Borrower, shall be
deemed to have been given by the Borrower if the Borrower has not responded
within five Business Days of a request for such consent); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or the Funds, Fund-Related Entities
or Separately Managed Accounts or their respective Affiliates.
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.


11



--------------------------------------------------------------------------------





“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of any conditions for the imposition of a lien under
Section 303(k) of ERISA or Section 430(k) of the Code, (c) any determination
that a Plan is in “at risk” status within the meaning of Section 303(i) of ERISA
or Section 430(i) of the Code, (d) a violation of the minimum funding standards
under Sections 412 or 430 of the Code or Section 303 of ERISA with respect to a
Plan, (e) the filing pursuant to Section 412(c) of the Code of an application
for a waiver of the minimum funding standard with respect to any Plan, (f) the
incurrence by the Borrower, any Subsidiary or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower, any Subsidiary or
any of their ERISA Affiliates from any Plan or Multiemployer Plan, (g) the
receipt by the Borrower, any Subsidiary or any of their ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (h)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 436(f) of the Code, (i) the receipt by the
Borrower, any Subsidiary or any of their ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower, any Subsidiary or any of
their ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (j) the
occurrence of a non-exempt “prohibited transaction” with respect to which the
Borrower or any other Subsidiary is a “disqualified person” (within the meaning
of Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable, or (ii) any other event or condition with
respect to a Plan or Multiemployer Plan that could be reasonably likely to
result in liability of the Borrower or any Subsidiary.
“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 C.F.R. §224).
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” shall have the meaning assigned to such term in Article VII.
“Excluded Domestic Holdco” means a Domestic Subsidiary substantially all of the
assets of which consist of Equity Interests or Indebtedness of one or more
Foreign Subsidiaries (or in other entities that themselves would be Excluded
Domestic Holdcos).


12



--------------------------------------------------------------------------------





“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a Foreign Subsidiary or (b) an Excluded
Domestic Holdco.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) net income (i) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a)(i) above
or that are Other Connection Taxes, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.21(a)),
any U.S. federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a) or
2.20(c), (d) taxes that would not have been imposed but for a failure by any
Agent or Lender to comply with Section 2.20(e), and (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Facility” shall mean that certain Amended and Restated Credit
Agreement, dated as of March 7, 2014, by and among the Borrower, as borrower,
the lenders that are signatories thereto, and CNB, as administrative agent and
lead arranger, as amended by that certain Amendment Number One to Amended and
Restated Credit Agreement and Disclosure Statement and Consent, dated as of June
6, 2014.
“Existing Debt” shall mean the loans made to the Borrower under the Existing
Credit Facility and any other obligations that are outstanding thereunder on or
prior to the Closing Date.
“Existing Debt Payoff Documents” shall mean any payoff letter or related
document received by the Borrower in connection with the refinancing of the
Existing Debt on or prior to the Closing Date.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress of either
party, determined in good faith by the board of directors, board of managers or
similar governing body of the applicable Person.
“Family Member” shall mean, with respect to any individual, his or her parents,
siblings, spouse, children, and each of their respective spouses.
“Family Trust” shall mean, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of such individual or
Family Members of such individual and in respect of which such individual serves
as trustee or in a similar capacity.
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretation thereof, any agreement entered into
pursuant


13



--------------------------------------------------------------------------------





to Section 1471(b)(1) of the Code, any intergovernmental agreements with respect
thereto, and any Laws implementing intergovernmental agreements.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, between Borrower and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.
“Financial Officer” of any Person shall mean the chief financial officer, chief
operating officer, treasurer or controller of such Person.
“Fitch” means Fitch, Inc., or any successor thereto.
“Flow-Through Entity” means an entity that (a) for U.S. federal income tax
purposes, constitutes (i) an “S corporation” (as defined in Section 1361(a) of
the Internal Revenue Code), (ii) a “qualified subchapter S subsidiary” (as
defined in Section 1361(b)(3)(B) of the Internal Revenue Code), (iii) a
“partnership” (within the meaning of Section 7701(a)(2) of the Internal Revenue
Code), or an entity treated as a partnership for U.S. federal income tax
purposes, other than a “publicly traded partnership” that is treated as a
corporation under Section 7704 of the Internal Revenue Code, (iv) a business
entity that is disregarded as an entity separate from its owner under the
Internal Revenue Code, the Treasury Regulations, or any published administrative
guidance of the Internal Revenue Service or (v) a trust to the extent its income
is excludable in the taxable income of the grantor or another person under
Sections 671 through 679 of the Internal Revenue Code (each of the entities
described in the preceding clauses (i), (ii), (iii), (iv) and (v), a “Federal
Flow-Through Entity”) and (b) for state and local jurisdictions, is subject to
treatment on a basis under applicable state or local income tax law
substantially similar to a Federal Flow-Through Entity.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fund” shall mean (i) each of the funds listed on Schedule 3.26(a)(i) hereto as
of the Closing DateSeptember 22, 2017 and (ii) each other fund, fund-of-funds or
collective investment vehicle managed, administered or advised by the Borrower
or any Affiliate thereof, other than a Fund-Related Entity or a Separately
Managed Account. For the avoidance of doubt, the term “Fund” shall not include
any SPE Investment.


14



--------------------------------------------------------------------------------





“Fund GP” shall mean, with respect to a particular Fund, the general partner,
managing member or equivalent thereof.
“Fund-Related Entity” shall mean, with respect to any Fund, any feeder fund,
employee investment vehicle, holding company or other vehicle for a portfolio
investment of a Fund, or other ancillary vehicle affiliated with such Fund
which, in each case, does not receive, or directly pay, any Management Fees (in
each case excluding any Subsidiary). For the avoidance of doubt, the term
“Fund-Related Entity” shall not include any SPE Investment.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect as of the date hereof (except to the extent otherwise
provided in Section 1.03(e)).
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Guarantors party thereto and the Collateral Agent for the benefit of the Secured
Parties.
“Guarantors” shall mean, collectively, the Subject Entities and each other
Subsidiary (other than the Borrower and the Non-Guarantor Subsidiaries) that is
or becomes party to the Guarantee and Collateral Agreement.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options,


15



--------------------------------------------------------------------------------





forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.
“Historical Financial Statements” shall have the meaning assigned to such term
in Section 3.05(a).
“Increase” shall have the meaning assigned to such term in Section 2.22.
“Increase Date” shall have the meaning assigned to such term in Section 2.22.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid[reserved], (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business), and earn-out obligations prior to the date
they are required to be paid, (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed
(limited to the lesser of the value of the asset secured and the amount of the
Indebtedness), (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all Synthetic Lease
Obligations of such Person, (j) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof, (k) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Disqualified Capital Stock of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (l) all
obligations of such Person as an account party in respect of letters of credit
and (m) all obligations of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provides that such person is not liable therefore.
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).


16



--------------------------------------------------------------------------------





“Indenture” means that certain Indenture, dated as of August 9, 2016, by and
between the Borrower and U.S. Bank National Association, as trustee, as the same
may be amended or otherwise modified from time to time, including, without
limitation, as modified by that certain First Supplemental Indenture, dated as
of August 9, 2016, that certain Second Supplemental Indenture, dated as of
October 18, 2016, that certain Third Supplemental Indenture, dated as of January
18, 2017 and that certain Fourth Supplemental Indenture, dated as of February
22, 2017, in each case, by and between the Borrower and U.S. Bank National
Association, as trustee.
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intellectual Property” shall mean all intellectual property of the Borrower or
any Subsidiary of every kind and nature now owned or hereafter acquired by any
of the foregoing.
“Intercreditor Agreement” shall mean the Intercreditor Agreement, substantially
in the form of Exhibit K, among the Borrower, the Collateral Agent for the
benefit of the Secured Parties, and the Term Loan Collateral Agent.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
Business Day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the Revolving Credit Maturity Date. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Investment Advisers Act” shall mean the Investment Advisers Act of 1940, as
amended.
“Irrevocable Direction Letter” shall have the meaning assigned to such term in
Section 5.12.


17



--------------------------------------------------------------------------------





“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the ICE Benchmark Administration definition of the London
InterBank Offered Rates as made available by Bloomberg LP (or such other
successor to or substitute for such definition or such service as may be
designated by Administrative Agent) for the applicable monthly period upon which
the Interest Period is based for the Eurodollar Loan selected by Borrower and as
quoted by Administrative Agent, in the case of an initial Eurodollar Loan or a
conversion of an ABR Loan to a Eurodollar Loan, on the Business Day Borrower
requests a Eurodollar Loan or, in the case of a continuation of an existing
Eurodollar Loan, on the last Business Day of an expiring Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Liquidity” shall mean, on any date of determination, the sum of the aggregate
amount of cash and Cash Equivalents held by the Borrower and the Guarantors and
the aggregate amount of Loans available to be drawn hereunder on such date.
“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
Investment whose consummation is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.
“Loan Account” shall have the meaning assigned to such term in __________Section
2.04(b).
“Loan Documents” shall mean this Agreement, the Security Documents, each
Undertaking Agreement, any Affiliate Subordination Agreement, the Fee Letter,
the Side Letter, the promissory notes, if any, executed and delivered pursuant
to 02.04(c) and any other document executed in connection with the foregoing.
“Loan Parties” shall mean the Borrower and each Guarantor.
“Loans” shall mean the Revolving Loans.
“Management Agreements” shall mean, collectively, (a) each management agreement
by and between the Borrower or any of its Subsidiaries and a Fund GP or a Fund
and (b) each agreement pursuant to which the Borrower or any Affiliate of the
Borrower agrees to provide management, administrative, advisory or similar
services with respect to a Separately Managed Account.


18



--------------------------------------------------------------------------------





“Management Fees” shall mean (a) any management, administrative, advisory or
similar fees or any other similar compensation payable by any Fund or any
Separately Managed Account (in each case, whether pursuant to a Management
Agreement, the Organizational Documents of a Fund, or otherwise), and shall
include amounts, if any, by which such fees are paid through deductions from the
capital account of any defaulting member of any such Fund and (b) other
fee-based revenue payable to the Borrower or any of its Subsidiaries and
generated through the formation of new investment partnerships, investment
vehicles, managed accounts or similar investment vehicles or arrangements, or
other arrangements or new lines of business that contribute additional fee-based
revenue to the Borrower or any of its Subsidiaries, including in each case,
Performance/Incentive Fees.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and its Subsidiaries taken as a whole, (b) a material impairment of the
ability of the Borrower or anyand the other ObligorObligors, taken as a whole,
to perform any of itstheir payment obligations under any Loan Document to which
it is or will be a party, or (c) a material impairment of the rights and
remedies of or benefits available to the Agents or Lenders under any Loan
Document (other than to the extent resulting from any act or omission of any
Agent or Lender).
“Material Indebtedness” shall mean (a) Indebtedness under the Term Loan Credit
Agreement, and (b) Indebtedness (other than the Loans), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Loan
Parties in an aggregate principal amount exceeding $5,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Hedging Agreement at any time shall be the Agreement Value of
such Hedging Agreement at such time.
“Material Management Agreement” shall mean a Management Agreement that accounted
for 15% or more of the revenues of the Loan Parties during the preceding four
fiscal quarter period.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Merger Sub Note” shall mean that certain promissory note issued on December 27,
2013 by Medley SMH Acquisition LLC, a Delaware limited liability company, as
maker, and SMH Partners, LLC, a Delaware limited liability company, as payee, in
the original principal amount of $1,000,000, as in effect on the date hereof.
“Maximum Revolver Amount” shall mean the aggregate amount of all Revolving
Credit Facility Commitments of all Lenders. Schedule 2.01 is being amended and
restated as of September 22, 2017, and after giving effect to such amendment and
restatement, the Maximum Revolver Amount will be $15,000,000, as set forth on
Schedule 2.01, as the same may be increased pursuant to Section 2.22.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.


19



--------------------------------------------------------------------------------





“Mortgaged Properties” shall mean each parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.12.
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to Section
5.12, each in form and substance satisfactory to the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean, with respect to any Equity Issuance, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith, in each case, to the extent the
same are paid to non-Affiliates.
“Net Leverage Ratio” shall mean, on any date, the ratio of Total Net Debt on
such date to Core EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
“New York UCC” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Non-Guarantor Subsidiary” shall mean (a) each of MCC Advisors LLC, a Delaware
limited liability company, SIC AdvisersMedley Seed Funding I LLC, a Delaware
limited liability company, Medley Seed Funding II LLC, a Delaware limited
liability company, Medley Seed Funding III LLC, a Delaware limited liability
company, MOF II GP LLC, a Delaware limited liability company, and MOF III GPMCOF
GP LLC, a Delaware limited liability company, Medley (Aspect) GP LLC, a Delaware
limited liability company, MCOF Management LLC, a Delaware limited liability
company, Medley (Aspect) Management LLC, a Delaware limited liability company,
SIC Advisors LLC, a Delaware limited liability company, SOF Advisors LLC, a
Delaware limited liability company, and STRF Advisors LLC, a Delaware limited
liability company, in each case in the event it has not become a Guarantor
pursuant to Section 5.12, and (b) each Subsidiary of the Borrower acquired or
organized after the Closing Date that is not required to become a Guarantor
pursuant to Section 5.12.
“Notes” shall mean the 7.25% Notes due 2024 and the 6.875% Notes due 2026, in
each case, issued by the Borrower pursuant to the Indenture.
“Notes Documents” shall mean the Indenture, the Notes, and any other document
executed in connection with the foregoing
“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement (including, without limitation, the Bank
Product Obligations).
“Obligors” shall mean, collectively, the Borrower, the Guarantors and each
Subsidiary party to a Loan Document.
“OFAC” shall have the meaning assigned to such term in Section 3.23.


20



--------------------------------------------------------------------------------





“Organizational Documents” shall mean, with respect to any Person, (a) the
certificate of formation, certificate of limited partnership, articles of
incorporation or other similar document of such Person, and (b) the limited
liability company agreement, limited partnership agreement, by-laws or other
similar document of such Person.
“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary intangible, recording, or filing Taxes or any other excise or
property Taxes, charges or similar levies arising from any payment made under
any Loan Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except that any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.21).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.
“Performance/Incentive Fees” shall mean performance or incentive fees which are
based upon a percentage of the total return over an agreed preferred return or
hurdle rate of a Fund or Separately Managed Account or an agreed percentage of
net interest income or net realized gain of a Fund or Separately Managed Account
in excess of an agreed return or hurdle rate, in each case which are payable in
addition to base management fees.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(e).
“Permitted Holders” shall mean Brook Taube and Seth Taube, and their respective
Family Members and Family Trusts.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;


21



--------------------------------------------------------------------------------





(b)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P, Moody’s or Fitch;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts and demand
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
(f)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
“Permitted Tax Distributions” shall have the meaning assigned to such term in
Section 6.06.
“Permitted Tax Distribution Amount” shall mean, for each taxable year an amount
equal to the product of (i) the Tax Rate and (ii) the net taxable income of the
Borrower for the relevant taxable year, determined without regard to any special
adjustments of tax items required as a result of any election under Section 754
of the Code, including adjustments required by Sections 734 and 743 of the Code.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any of their ERISA Affiliates is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Plan Asset Regulation” shall mean United States Department of Labor Regulation
29 C.F.R. § 2510.3-101 and any successor rules and regulations thereto.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.


22



--------------------------------------------------------------------------------





“Post-Increase Revolver Lenders” shall have the meaning assigned to such term in
Section 2.22.
“Pre-Increase Revolver Lenders” shall have the meaning assigned to such term in
Section 2.22.
“Private Lender” shall mean Lenders other than Public Lenders.
“Pro Rata Share” shall mean, as of any date of determination. with respect to a
Lender’s obligation to make a Loan and receive payments of principal, interest,
fees, costs, and expenses with respect thereto, (a) prior to the Revolving
Credit Facility Commitments being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Facility Commitments, by
(ii) the aggregate Revolving Credit Facility Commitments of all Lenders, and (b)
from and after the time the Revolving Credit Facility Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate outstanding principal amount of such Lender’s Revolving Loans, by (ii)
the aggregate outstanding principal amount of all Revolving Loans;
“Public Co.” shall mean any corporation owning Equity Interests in the Borrower
and formed for the purpose of effecting a public offering of the Equity
Interests of such corporation or an affiliate thereof.Medley Management Inc.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualified Public Offering” shall mean the initial underwritten public offering
of common Equity Interests of the Borrower or of a person owning Equity
Interests in the Borrower pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act of 1933, as amended, that
results in at least $50,000,000 of Net Cash Proceeds to the BorrowerMedley
Management Inc.
“Quarterly Tax Payment Period” shall mean each calendar quarter ending on each
of March 31, June 30, September 30 and December 31 of each calendar year.
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bankcommercial loans, any other
fund that invests in bankcommercial loans and is


23



--------------------------------------------------------------------------------





managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, advisors, representatives and members of such Person and such Person’s
Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Repayment Date” shall have the meaning given such term in _______(a).
“Reporting Group” shall mean Medley Management Inc. and its subsidiaries.
“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Revolving Credit Facility Commitments representing more than 50% of the sum of
all Loans and unused Revolving Credit Facility Commitments at such time.
“Responsible Officer” of any Person shall mean the chief executive officer of
such Person, chief financial officer of such Person or any other executive
officer of such Person identified as such by the chief executive officer or
chief financial officer from time to time, or a Financial Officer of such
Person.
“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any other
Subsidiary, the payment, prepayment, repurchase, acquisition or defeasance of
which is restricted under Section 6.09(c).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any other Subsidiary, or any payment by the Borrower or any of its
Subsidiaries (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any other Subsidiary.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Credit Facility” shall mean the revolving credit facility evidenced
by this Agreement and the other Loan Documents.
“Revolving Credit Facility Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, as the same may be reduced from time to time pursuant to Section
2.09. or increased from time to time pursuant to Section 2.22.
“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate principal Dollar amount of the outstanding
Revolving Loans at such time.


24



--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” shall mean the date occurring on the third
anniversary of the Closing Date (“Initial Maturity Date”); provided, however,
that if, as of the date of determination, (a) the Net Leverage Ratio does not
exceed 2.00:1.00 as of the last day of the fiscal quarter for which financial
statements have been delivered to Administrative Agent, (b) the Term Loan
Maturity Date is not earlier than June 15, 2019, and (c) a Qualified Public
Offering has occurred, Borrower shall have the option at any time prior to the
Initial Maturity Date to extend the Initial Maturity Date for one (1) additional
one (1) year period beyond the Initial Maturity Date to the date occurring on
the fourth anniversary of the Closing Date (the “One Year Extension Option”), so
long as Borrower provides written notice to the Administrative Agent of the
exercise by Borrower of the One Year Extension Option and pays to Administrative
Agent an extension fee in an amount equal to $37,500, which extension fee shall
be earned in full as of the date such written notice is provided to
Administrative Agent and due and payable on the Initial Maturity Date. Upon
satisfaction of the terms and conditions set forth in the foregoing proviso, the
Revolving Credit Maturity Date shall be deemed to be the date occurring on the
fourth anniversary of the Closing Date.March 31, 2020.
“Revolving Loan” means a loan made by any Lender to Borrower pursuant to Section
2.01(a)(i) of this Agreement.
“Sanctions” shall have the meaning assigned to such term in Section 3.23.
“Sanctions Laws” shall have the meaning assigned to such term in Section 3.23.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“SEC” shall mean the Securities and Exchange Commission.
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Account Control Agreements, the Irrevocable Direction Letters, the Mortgages (if
any) and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.
“Separately Managed Account” shall mean, as of the Closing Date, Reliance
Standard Life Insurance Company, Illinois corporation, Safety National Casualty
Corporation, a Missouri corporation, Philadelphia Indemnity Insurance Company, a
Pennsylvania corporation, and NAV LLC, a New York limited liability company, and
thereafter shall include each other third-party account that is managed or
administered by the Borrower or any Affiliate of the Borrower.
“Shareholder Purchase Agreement” means that certain Agreement of Purchase and
Sale, dated as of December 27, 2013, by and among Medley SMH Acquisition, LLC, a
Delaware limited liability company, SMH Partners, LLC, a Delaware limited
liability company, and each of the Operating Companies (as defined therein), as
in effect on the date hereof.


25



--------------------------------------------------------------------------------





“SIC Dealer Manager Agreement” shall have the meaning assigned to such term in
the definition of Core Net Income.
“Side Letter” means that certain letter agreement, dated as of evenevent date
with this Agreement, between Borrower and Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent.
“SPE Investment” means a Person in which a Borrower or a Subsidiary makes an
investment primarily for the purpose of seeding or otherwise investing in new
asset management products, which Person was not a Loan Party immediately prior
to May 3, 2016.
“SPE Investment Preferred Obligations” means the obligation of any SPE
Investment with respect to any preferred Equity Interests issued by such SPE
Investment. For the avoidance of doubt, all SPE Investment Preferred Obligations
shall be in all respects non-recourse to the Borrower and its Subsidiaries.
“Specified Equity Contribution” shall have the meaning given to such term in
Section 6.17.Event of Default” shall mean any default under clauses (b), (c),
(g), or (h) of Section 7.01.
“Specified Transaction” shall mean any Investment that results in a Person
becoming a Subsidiary, any Permitted Acquisition, any Disposition that results
in a Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or any Asset Sale of a business unit,
line of business or division of the Borrower or a Subsidiary, in each case
consummated after the Closing Date and whether by merger, consolidation,
amalgamation or otherwise, and any incurrence or repayment of Indebtedness or
Restricted Payment.
“State” shall mean any State comprising the United States of America.
“Subject Dividend” shall mean a dividend to the holders of the Equity Interests
of the Borrower in an amount not to exceed $74,500,000.
“Subject Entities” shall mean Medley CapitalGP Holdings LLC, a Delaware limited
liability company, Medley GP LLC, a Delaware limited liability company, MOF III
GP LLC, a Delaware limited liability company, MOF III Offshore GP LLC, a
Delaware limited liability company, MCC Advisors LLC, a Delaware limited
liability company, Medley Capital LLC, a Delaware limited liability company,
Medley SMA Advisors LLC, a Delaware limited liability company, MOF II Management
LLC, a Delaware limited liability company, and MOF III Management LLC, a
Delaware limited liability company, Medley SMA Advisors LLC, a Delaware limited
liability company, Medley GP Holdings LLC, a Delaware limited liability company
and Medley GP LLC, a Delaware limited liability company.
“Subject Term Loan Amendment” shall have the meaning given to such term in
Section 5.05(a)(iv).
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary


26



--------------------------------------------------------------------------------





voting power or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, Controlled or held, or (b) that is,
at the time any determination is made, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of the Borrower, excluding each SPE
Investment, each Fund and each Fund-Related Entity.
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease in accordance
with GAAP, and (b) in respect of which the lessee retains or obtains ownership
of the property so leased for U.S. federal income tax purposes, other than any
such lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance in accordance
with GAAP if such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
other Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than the
Borrower or any other Subsidiary of any Equity Interest or Restricted
Indebtedness, or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrower or the Subsidiaries (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.
“Tax Rate” shall mean with respect to the amount of taxable income of Borrower
allocable to Equity Interests held by any Person, the highest effective marginal
combined U.S. federal, state and local income tax rate (including, without
limitation, the “medicare” tax imposed under Section 1411 of the Code) for a
Fiscal Year prescribed for an individual or corporate resident in California or
New York, New York (taking into account (a) the nondeductiblity of expenses
subject to the limitation described in Section 67(a) of the Code and (b) the
character (e.g., long-term or short-term capital gain or ordinary or exempt
income) of the applicable income, but not taking into account the deductibility
of state and local income taxes for U.S. federal income tax purposes).
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority.
“Term Loan Collateral Agent” shall mean CS, in its capacity as Collateral Agent
under the Term Loan Credit Agreement.Total Debt” shall mean, at any time, the
total Indebtedness of the Borrower and the Subsidiaries at such time on a
standalone basis (excluding Indebtedness of the type described in clauses (i),


27



--------------------------------------------------------------------------------





(j), (k), (l) and (m) of the definition of such term, except, in the case of
such clauses (l) and (m), to the extent of any unreimbursed drawings thereunder,
and excluding any SPE Investment Preferred Obligations that a Borrower or a
Subsidiary, as a result of its interest in a SPE Investment, is required to
treat as nonrecourse Indebtedness in accordance with GAAP). For the avoidance of
doubt, undrawn revolving and similar credit commitments shall not be deemed to
constitute Total Debt.
“Term Loan Credit Agreement” shall mean that certain Credit Agreement, dated as
of August 14, 2014, by and among, Borrower, CS, as administrative agent and
collateral agent, Credit Suisse Securities (USA) LLC, as bookrunner and lead
arranger, and the lenders party thereto.Total Leverage Ratio” shall mean, on any
date, the ratio of Total Debt on such date to Core EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.
“Term Loan Document” shall mean a “Loan Document” as defined in the Term Loan
Credit Agreement.
“Term Loan Maturity Date” shall mean the “Term Loan Maturity Date” as defined in
the Term Loan Credit Agreement.
“Term Loans” shall mean the “Term Loans” as defined in the Term Loan Credit
Agreement.
“Threshold Percentage” shall mean (a) with respect to each of the Subsidiaries
listed on Schedule 1.01(a) hereto, the percentage set forth opposite such
Subsidiary, and (b) with respect to any other Subsidiary, 80%.
“Total Net Debt” shall mean, at any time, the total Indebtedness of the Borrower
and the Subsidiaries at such time on a standalone basis (excluding Indebtedness
of the type described in clauseclauses (i), (j), clause (k), (l) and clause (lm)
of the definition of such term, except, in the case of such clauseclauses (l)
and (m), to the extent of any unreimbursed drawings thereunder, and excluding
any SPE Investment Preferred Obligations that a Borrower or a Subsidiary, as a
result of its interest in a SPE Investment, is required to treat as
non-recoursenonrecourse Indebtedness in accordance with GAAP), net of
Unrestricted Cash on deposit or credit to a deposit account or securities
account that is subject to a control agreement pursuant to which the Collateral
Agent has a perfected, first priority interest in such Unrestricted Cash.
Notwithstanding the foregoing, in respect of any determination of the Net
Leverage Ratio for purposes of Sections 6.04(b)(ii)(C)(y), 6.04(f)(iv)(C)(2)(y),
6.04(h)(ii) and 6.06(v) and (vi), Total Net Debt shall be calculated (without
duplication of any Loans outstanding hereunder) as if all Loans available under
the Revolving Credit Facility were fully drawn on such date of determination For
the avoidance of doubt, undrawn revolving and similar credit commitments shall
not be deemed to constitute Total Net Debt.
“TRA” shall mean that certain Tax Receivable Agreement to be entered into by and
among Medley Management Inc., a Delaware corporation (or other Public Co.) and
each of the other parties named therein that provides for the payment by Medley
Management Inc. to exchanging holders of Borrower equity units in respect of the
benefits, if any, that Medley Management Inc. is deemed to realize as a result
of an increase in tax deductions and of certain other tax benefits relating to
such exchanges.


28



--------------------------------------------------------------------------------





“Trademarks” shall mean trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, now existing or hereafter
adopted or acquired, all registrations and registration applications thereof,
including registrations and registration applications in the United States
Patent and Trademark Office (or any successor office) or any similar offices in
any State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof and all goodwill connected with
the use thereof and symbolized thereby.
“Transactions” shall mean, collectively, (a) the refinancing of the Existing
Debt on or prior to the Closing Date, (b) the execution, delivery and
performance by the Obligors of the Loan Documents to which they are a party and
the making of the Borrowings hereunder, (c) the execution, delivery and
performance by the Obligors of the Term Loan Credit Agreement (as previously
defined) and related loan documentation to which they are a party and the making
of the Term Loans thereunder, (d) the declaration and payment of the Subject
Dividend on or prior to the Closing Date, and (e) and (d) the payment of related
fees and expenses.
“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“Undertaking Agreement” shall mean the Undertaking Agreement in the form of
Exhibit J attached hereto.
“Unrestricted Cash” shall mean, at any time, the aggregate amount of cash and
Permitted Investments held in accounts of the Borrower and the Guarantors, to
the extent that the use of such cash or Permitted Investments for application to
the payment of the Obligations is not prohibited by law or any contract or other
agreement, and such cash and Permitted Investments are free and clear of all
liensLiens (other than Liens in favor of the Collateral Agent and other Liens
permitted under Section 6.02(n)).
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.
“Windsor Note” means that certain promissory note issues on March 7, 2014 by the
Borrower and Medley GP Holdings LLC, a Delaware limited liability company, in
favor Windsor Advisors LLC, a Delaware limited liability company, in the
original principal amount of $2,500,000, as in effect on the date hereof.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


29



--------------------------------------------------------------------------------





“Withholding Agent” means the Borrower, any other Loan Party and the
Administrative Agent, as the case may be.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, and (b) except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP; provided that (i) for purposes of
determining the outstanding amount of any Indebtedness, (A) any election by the
Borrower or any of the Subsidiaries to measure an item of Indebtedness using
fair value (as permitted by the Financial Accounting Standards Board Accounting
Standards Codification 825-10-25 issued by the Financial Accounting Standards
Board in February 2007, and any statements replacing, modifying or superseding
such statement) shall be disregarded and such determination shall be made as if
such election had not been made. Any reference herein or in any other Loan
Document to the satisfaction, payment or repayment in full of the Obligations
shall mean the repayment in full in cash of all Obligations (and in the case
ofother than obligations with respect to Bank Products, providing Bank Product
Collateralization) other than and unasserted contingent indemnification
Obligations) and the termination of the commitments of Lenders to extend credit
hereunder. Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.


SECTION 1.03.    Pro Forma Calculations; Standalone Calculations.
(a)    All pro forma calculations permitted or required to be made by the
Borrower or any Subsidiary pursuant to this Agreement shall include only those
adjustments that would be permitted or required by Regulation S-X under the
Securities Act of 1933, as amended, together with those adjustments that (i)
have been certified by a Financial Officer of the Borrower as having been
prepared in good faith based upon reasonable assumptions and (ii) are based on
reasonably detailed written assumptions reasonably acceptable to the
Administrative Agent and the Required Lenders. To the extent that any provision
of this Agreement requires or tests compliance with (or with respect to) the
covenant set forth in Section 6.10 on


30



--------------------------------------------------------------------------------





a pro forma basis (x) prior to the date that such covenant is first tested under
Section 6.10, such provision shall be deemed to refer to the first covenant
level set forth in Section 6.10, or (y) prior to the initial date upon which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(c) are required to be delivered, compliance
shall be calculated on a pro forma basis as of the period of four consecutive
fiscal quarters ending June 30, 2014; it being understood that such financial
information for the quarter ending June 30, 2014 shall be prepared in a manner
consistent in all material respects with the pro forma financial statements
delivered to the Lenders on the Closing Date pursuant to Section 4.02(l). All
standalone calculations permitted or required to be made by the Borrower
pursuant to this Agreement shall be made in accordance with GAAP and on a basis
consistent with the consolidation principles used in the preparation of the
Financial Statements of the Borrower.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.03.
(b)    For purposes of calculating the Net Leverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable four quarter fiscal
period (each, a “Test Period”) or (ii) subsequent to such Test Period and prior
to or simultaneously with the event for which the calculation of any such ratio
is made shall be calculated on a Pro Forma Basis assuming that all such
Specified Transactions (and any increase or decrease in Core Net Income and Core
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.03, then the Net Leverage Ratio shall be
calculated to give Pro Forma effect thereto in accordance with this Section
1.03.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of cost savings, operating expense reductions and synergies related
to such Specified Transaction projected by the Borrower in good faith to be
realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the applicable Test Period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such Test
Period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such Test Period from such actions; provided that (A)
such amounts are reasonably identifiable and factually supportable in the good
faith determination of the Borrower, (B) such actions are taken or expected to
be taken or with respect to which substantial steps have been taken or are
expected to be taken no later than 12 months after the date of such Specified
Transaction.
(d)    In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:


31



--------------------------------------------------------------------------------





(i)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test;
(ii)    determining compliance with representations and warranties, or a
requirement regarding the absence of Defaults or Events of Default; or
(iii)    testing availability under baskets set forth in this Agreement;
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or the date the irrevocable
notices for such Limited Condition Transaction are delivered, as applicable (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent
four-quarter-fiscal period ending prior to the LCT Test Date (except with
respect to any incurrence or repayment of Indebtedness for purposes of the
calculation of any leverage-based test or ratio, which shall in each case be
treated as if they had occurred on the last day of such test period), and if no
Specified Event of Default has occurred and is continuing as of the date of the
consummation of such Limited Condition Transaction, the Borrower would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with (it being understood that, at the Borrower’s option, the
relevant ratios and baskets may be recalculated at the time of consummation of
the Limited Condition Transaction). For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Core EBITDA or Core Net Income of the Borrower or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have been exceeded as a result of such fluctuations.
(e)        (b)    If at any time after the date of this Agreement, (i) any
change in GAAP or (ii) any change in any law, rule or regulation or adoption of
any law, rule or regulations, in each case applicable to the Borrower or any of
its Subsidiaries, would affect the operation of any covenant set forth in
Article VI hereof or the computation of any financial ratio provided for herein,
the Borrower may request (and the Administrative Agent or Required Lenders may
request) that the Administrative Agent and the Borrower negotiate in good faith
to amend such covenant or financial ratio to preserve the original intent
thereof in light of such change or adoption; provided that, until so amended,
such covenant or financial ratio shall continue to be computed, and compliance
with such covenant shall be determined, in each instance, in conformity with
those accounting principles and policies used to prepare the financial
statements of the Borrower immediately prior to such change or adoption, and the
Borrower shall provide to Administrative Agent and Lenders the reconciliation
statements provided for in Section 5.04(e). Notwithstanding the foregoing, it is
understood and agreed that on or after January 1, 2018, the Borrower will adopt
Accounting


32



--------------------------------------------------------------------------------





Standards Codification 606, the effect of which will be to delay the Borrower’s
recognition of performance fee revenue from, among other sources, its separately
managed accounts and long dated funds.
SECTION 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


ARTICLE II    
Revolving Credit Facility
SECTION 2.01.    Revolving Credit Facility. %3. Subject to the terms and
conditions hereof:
(i)    Subject to the provisions of this Section 2.01 and Article IV hereof,
each Lender with a Revolving Credit Facility Commitment agrees (severally, not
jointly or jointly and severally) to make loans to Borrower in an aggregate
amount at any one time outstanding not to exceed such Lender’s Pro Rata Share of
the aggregate amount of the Revolving Credit Facility CommitmentsMaximum
Revolver Amount; provided, that at no time shall the amount of such Lender’s
aggregate loans exceed such Lender’s Revolving Credit Facility Commitment; and
(ii)    Subject to the terms and conditions of this Agreement, Revolving Loans
under the Revolving Credit Facility may be borrowed, repaid without penalty or
premium, and, reborrowed.
(b)    In no event shall any Lender be obligated to make Revolving Loans
hereunder if, after giving effect to the requested Revolving Loan, the Revolving
Credit Facility Usage would exceed the aggregate amount of the Revolving Credit
Facility CommitmentsMaximum Revolver Amount.
(c)    No Lender shall have any obligation to make any Revolving Loan under the
Revolving Credit Facility on or after the Revolving Credit Maturity Date.
SECTION 2.02.    Revolving Loans. %3. Subject to Section 2.01(b) hereof, each
Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their applicable Revolving Credit Facility
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). The Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $100,000 and not less than $250,000
or (ii) equal to the remaining available balance of the Revolving Credit
Facility Commitments.
(a)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to __________.Section 2.03. Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower


33



--------------------------------------------------------------------------------





to repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than five Eurodollar Borrowings outstanding hereunder at any
time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(b)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing, a
Responsible Officer of the Borrower shall provide written notice by hand
delivery or fax to the Administrative Agent of such request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days (or such shorter period as the Administrative Agent may agree)
before a proposed Borrowing, and (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before a proposed
Borrowing. Each such Borrowing Request shall be irrevocable, and shall specify
the following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.01(a)(i). If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected


34



--------------------------------------------------------------------------------





an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
_________Section 2.03 (and the contents thereof), and of each Lender’s portion
of the requested Borrowing.
SECTION 2.04.    Evidence of Debt; Repayment of Loans. %3. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender all Obligations owed to such Lender as provided in Section 2.11.
(b) (b)    The Administrative Agent shall maintain an account on its books in
the name of Borrower (the “Loan Account”) on which Borrower will be charged with
all Loans made by the Lenders (or Administrative Agent on behalf thereof) to
Borrower or for Borrower’s account and all interest, fees, and expenses in
respect thereof (in each case, as and when payable hereunder or under the other
Loan Documents). The Administrative Agent shall render statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all expenses owing, and such statements shall be conclusively
presumed to be correct and accurate (absent manifest error) and constitute an
account stated between Borrower and the Administrative Agent unless, within
thirty (30) days after receipt thereof by Borrower, Borrower shall deliver to
the Administrative Agent written objection thereto describing the error or
errors contained in any such statements. The failure of the Administrative Agent
to maintain the Loan Account or any error therein shall not in any manner affect
the obligations of the Borrower to repay the Loans in accordance with their
terms. If any amount payable under any Loan Document is not paid in full in
immediately available funds when due, Borrower hereby authorizes the
Administrative Agent to charge such amount to the Loan Account as a Revolving
Loan, which amounts thereafter shall accrue interest at the rate then applicable
to ABR Loans hereunder.
(c) (c)    Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note substantially in the form of Exhibit I. In such event, the
Borrower shall execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns and in a form and substance reasonably
acceptable to the recipient Lender, Administrative Agent and the Borrower.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.
SECTION 2.05.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its sole and
separate account, the fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”). All Administrative
Agent Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent. Once paid, none of the Administrative Agent Fees shall
be refundable under any circumstances.
(b)    The Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, an unused line fee on the first day of the second month
following each fiscal quarter in an amount equal to


35



--------------------------------------------------------------------------------





(i) if the Average Revolving Credit Facility UsageDaily Balance for the
applicable fiscal quarter in which such unused line fee is due was less than
$7,500,000, (A) 0.375% until the date that is six (6) months after the Closing
Date or at all times during the term of the Revolving Credit Facility if a
Qualified Public Offering has occurred on or before such six (6) month date, and
(B) 0.50% after the date that is six (6) months after the Closing Date (and at
all times thereafter during the term of the Revolving Credit Facility) if a
Qualified Public Offering has not occurred on or before such six (6) month date
was less than $9,000,000, 0.50% per annum, or (ii) if the Average Revolving
Credit Facility Usage for the fiscal quarter in which such unused line fee is
dueDaily Balance for the applicable fiscal quarter was equal to or greater than
$7,500,000, 0.25% per annum, in each case, times the result of (A) the aggregate
amount of the Revolving Credit Facility Commitments, less (B) the average Daily
Balance of the Revolving Loans that were outstanding during the fiscal quarter
in which such unused line fee is due, 9,000,000, 0.25% per annum, which unused
line fee shall be earned in full on the last day of each fiscal quarter and due
and payable on the last day of each March, June, September and Decemberfirst day
of the second month following each fiscal quarter.
SECTION 2.06.    Interest on Loans. %3. Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, and calculated from and including the date of such Borrowing
to but excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(a)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(b)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.07.    Default Interest. Upon the occurrence of any Event of Default,
then (i) immediately, with respect to any Event of Default under Section
7.01(b), (c), (g) or (h), or (ii) fifteen days after such occurrence with
respect to any other Event of Default, in each case, until such Event of Default
shall be cured or waived in writing, to the extent permitted by law, all
Obligations shall bear interest (after as well as before judgment), payable on
demand, (a) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the rate that would be applicable to an ABR
Loan plus 2.00% per annum.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at


36



--------------------------------------------------------------------------------





which such Dollar deposits are being offered will not adequately and fairly
reflect the cost to the majority of Lenders of making or maintaining Eurodollar
Loans during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to __________Section 2.03 or 2.10
shall be deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.
SECTION 2.09.    Termination of Revolving Credit Facility Commitments.
(a)    The Revolving Credit Facility Commitments shall automatically terminate
on the Revolving Credit Maturity Date (unless earlier terminated in accordance
with the terms hereof).    
(b)    Borrower has the option, at any time upon not less than three (3)
Business Days prior written notice to Administrative Agent, to (i) reduce the
Revolving Credit Facility Commitments to an amount not less than the Revolving
Credit Facility Usage at such time, or (ii) terminate this Agreement and
terminate the Revolving Credit Facility Commitments hereunder by paying to
Administrative Agent, in cash, the Obligations in full. Each notice delivered by
Borrower pursuant to this Section 2.09 shall be irrevocable, unless such notice
is made conditional upon the occurrence of one or more events. If Borrower has
sent a notice of termination pursuant to the provisions of this Section 2.09,
then the Revolving Credit Facility Commitments shall terminate and Borrower
shall be obligated to repay the Obligations in full on the date set forth as the
date of termination of this Agreement in such notice, unless such notice is made
conditional upon the occurrence of one or more events. Any termination of the
Revolving Credit Facility Commitments shall be permanent.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a)


37



--------------------------------------------------------------------------------





and 2.02(b) regarding the principal amount and maximum number of Borrowings of
the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(vii)    no Interest Period may be selected for any Eurodollar Borrowing that
would end later than a Repaymentan Interest Payment Date occurring on or after
the first day of such Interest Period if, after giving effect to such selection,
the aggregate outstanding amount of (x) the Eurodollar Loans with Interest
Periods ending on or prior to such RepaymentInterest Payment Date, and (y) the
ABR Loans would not be at least equal to the principal amount of Revolving Loans
to be paid on such RepaymentInterest Payment Date; and
(viii)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless


38



--------------------------------------------------------------------------------





repaid pursuant to the terms hereof), automatically be converted into an ABRa
Eurodollar Borrowing with an Interest Period of one month’s duration.
SECTION 2.11.    Repayment. Borrower promises to pay all of the Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including expenses, fees, charges and disbursements payable pursuant to Section
9.05(a))) in full on the earliest of (a) the Revolving Credit Maturity Date, (b)
the date of the acceleration of the Obligations in accordance with the terms
hereof, and (c) the date of termination of this Agreement pursuant to Section
7.02. Borrower agrees to pay all expenses, legal fees, charges and disbursements
payable pursuant to Section 9.05(a) on the earlier of (a) the first day of the
month following the date on which the applicable expenses, fees, charges and
disbursements were first incurred, or (b)within 30 days following the date on
which demand therefor is made by Administrative Agent (it being acknowledged and
agreed that any charging of such expenses, fees, charges and disbursements to
the Loan Account pursuant to the provisions of Section 2.04(b) shall be deemed
to constitute a demand for payment thereof for the purposes of this subclause
(b)). Borrower agrees that its obligations contained in the immediately
preceding sentence of this Section 2.11 shall survive payment or satisfaction in
full of all other Obligations.
SECTION 2.12.    Voluntary Prepayments . %3. The Borrower shall have the right
at any time and from time to time to prepay any Loans, in whole or in part, upon
at least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $50,000 and not less than $250,000.
(a)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may, by
written notice to the Administrative Agent prior to 1:00 p.m. New York City time
on the prepayment date, revoke such notice and/or extend the prepayment date by
not more than five Business Days; provided further, however, that the provisions
of Section 2.16 shall apply with respect to any such revocation or extension.
All prepayments under this Section 2.12 shall be subject to Section 2.16 but
shall otherwise be without premium or penalty. All prepayments under this
Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
SECTION 2.13.    Mandatory Prepayments.     %3. The Revolving Credit Facility
Commitments shall automatically terminate on the Revolving Credit Maturity Date
and the outstanding unpaid principal balance of all Revolving Loans, all accrued
and unpaid interest on the Revolving Loans, unpaid fees, costs, or expenses that
are payable hereunder or under the other Loan Documents in connection with the
Obligations, and all other Obligations shall be due and payable in full by
Borrower, without notice or demand on the earliest of (i) the Revolving Credit
Maturity Date, (ii) the date of the acceleration of the Obligations in


39



--------------------------------------------------------------------------------





accordance with the terms hereof, and (iii) the date of termination of this
Agreement pursuant to Section 7.02.
(a)    In the event that, at any time, the then outstanding Revolving Credit
Facility Usage exceeds the Maximum Revolver Amount, then, and in each such
event, Borrower immediately shall repay the Revolving Loans to the extent of
such excess.
SECTION 2.14.    Reserve Requirements; Change in Circumstances. %3.
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, or maintaining any
Eurodollar Loan, or increase the cost to any Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(a)    If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(b)    If any Change in Law shall subject any Lender or other recipient of
payments pursuant to the Loan Documents to any Taxes (other than Indemnified
Taxes and Excluded Taxes) on its Loans, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result of any of the foregoing shall be to increase the cost to such Lender or
such other recipient of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan, or to reduce the
amount of any sum received or receivable by such Lender or other recipient
hereunder or under any other Loan Document (whether of principal, interest or
any other amount) then, upon request of such Lender or other recipient, the
Borrower will pay to such lender or other recipient such additional amount or
amounts as will compensate such lender or other recipient for such additional
costs incurred or reduction suffered.
(c)    A certificate of a Lender or Agent setting forth the amount or amounts
necessary to compensate such Lender or Agent or its holding company, as
applicable, as specified in paragraph (a), (b) or (c) above shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower


40



--------------------------------------------------------------------------------





shall pay such Lender or Agent the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
(d)    Failure or delay on the part of any Lender or Agent to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender or other Person under
paragraph (a), (b) or (c) above with respect to increased costs or reductions
with respect to any period prior to the date that is 180 days prior to such
request if such Lender knew or could reasonably have been expected to know of
the circumstances giving rise to such increased costs or reductions and of the
fact that such circumstances would result in a claim for increased compensation
by reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
180-day period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.
SECTION 2.15.    Change in Legality. %3. Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.


41



--------------------------------------------------------------------------------





SECTION 2.16.    Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, that results in (i) such Lender receiving or being deemed
to receive any amount on account of the principal of any Eurodollar Loan prior
to the end of the Interest Period in effect therefor, (ii) the conversion of any
Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period with
respect to any Eurodollar Loan, in each case other than on the last day of the
Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made by
such Lender (including any Eurodollar Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the Borrower hereunder (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period (but excluding
loss of anticipated profits). A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
SECTION 2.17.    Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing (other than
Discounted Voluntary Prepayments made by the Borrower as expressly provided in
_________.), each payment of interest on the Loans (or, with respect to any
payment of interest made in connection with a prepayment of any Borrowing, each
payment of interest on the Loans made pursuant to such Borrowing) and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective Pro Rata Shares. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar amount.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section


42



--------------------------------------------------------------------------------





2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates or any Fund or Fund-Related Entity or any of their respective
Affiliates (as to which the provisions of this Section 2.18 shall apply). The
Borrower expressly consents to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.
SECTION 2.19.    Payments. %3. The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to the Administrative Agent’s
Account or such other place or deposit account as Administrative Agent shall
designate to Borrower in writing. The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.
(a)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.
SECTION 2.20.    Taxes. %3. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Government Authority in accordance with applicable law
and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower or
any other Loan Party shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent and each Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made.
(a)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.


43



--------------------------------------------------------------------------------





(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes payable or paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on behalf of itself, a Lender, shall be
conclusive absent manifest error.
(c)    As soon as practicable after any payment of Taxes by the Borrower or any
other Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Any Lender that is entitled to an exemption from or reduction of
withholding tax, with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is a resident for tax purposes in the United States,
each Agent and Lender entitled to payments under this Agreement shall provide to
the Borrower (with a copy to the Administrative Agent), on or prior to the date
on which such Agent or Lender becomes an Agent or Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent):
(i)    in the case of any Lender that is a “United States person” (as defined in
section 7701(a)(30) of the Code), a properly completed and executed IRS Form W-9
(or successor form), certifying that such Agent or Lender is not subject to U.S.
backup withholding tax;
(ii)    in the case of any Lender that is not a United States person, such
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


44



--------------------------------------------------------------------------------





(A)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of the applicable IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, the applicable IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of the
applicable IRS Form W-8BEN; or
(D)    to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, the applicable IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner;
(iii)    any Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made;
(iv)    an Administrative Agent that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower on
or prior to the date on which the Administrative Agent becomes a party to this
Agreement (and from time to time thereafter upon the expiration or invalidity of
the IRS form described below, upon the request of the Borrower, or


45



--------------------------------------------------------------------------------





as prescribed by applicable law) two (2) duly completed, executed, original
copies of IRS Form W-8IMY certifying on Part 1 and Part IV of such Form W-8IMY
that it is a U.S. branch that has agreed to be treated as a U.S. person for
United States federal withholding tax purposes with respect to payments received
by it from the Borrower. The Administrative Agent shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
the certification described in the prior sentence; and
(v)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(e)    If any Agent or Lender determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or any other Loan Party or with respect to which
such Borrower or Loan Party has paid additional amounts pursuant to this Section
2.20, it shall pay to such Borrower or Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower or Loan Party under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Agent or
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower or such Loan Party, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower or such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or Lender in the event such Agent or Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will any Agent or Lender be
required to pay any amount to the Borrower or any other Loan Party pursuant to
this paragraph (f) the payment of which would place the Agent or Lender in a
less favorable net after-Tax position than the Agent or Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


46



--------------------------------------------------------------------------------





(f)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Facility Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
SECTION 2.21.    Assignment of Loans Under Certain Circumstances; Duty to
Mitigate . %3. In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of a greater percentage of the Lenders or the
consent of affected Lenders, than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, then, in
each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender, as the case may be, and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such assigned obligations and, with respect to clause (iv)
above, shall consent to such requested amendment, waiver or other modification
of any Loan Documents (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (w) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (x) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, and (y) the Borrower or such assignee shall have paid to
the affected Lender in immediately available funds an amount equal to the sum of
the principal of and interest accrued to the date of such payment on the
outstanding Loans of such Lender, respectively, plus all fees and other amounts
accrued for the account of such Lender hereunder with respect thereto (including
any amounts under Sections 2.14 and 2.16); provided, further, that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s claim for compensation under Section 2.14, notice under Section
2.15 or the amounts paid pursuant to Section 2.20, as the case may be, cease to
cause such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender agrees that, if necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section 2.21(a),
it shall promptly execute and deliver to the Administrative Agent an Assignment
and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any promissory note (if promissory notes have been issued
in respect of such Lender’s Loans) subject to such Assignment and Acceptance;
provided that the failure of any such Lender to execute an Assignment and
Acceptance by the later of (1) the date on which the assignee Lender executes
and delivers such Assignment and Acceptance, and (2) the date as of which all
obligations of the


47



--------------------------------------------------------------------------------





Borrower owing to the assigning Lender relating to such assigning Lender’s Loans
subject to such Assignment and Acceptance shall be paid in full by the assignee
Lender to the assigning Lender, then such assigning Lender shall be deemed to
have executed and delivered such Assignment and Acceptance as of such date, and
the Administrative Agent shall record such assignment in the Register.
(a)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) to (x) file
any certificate or document reasonably requested in writing by the Borrower, or
(y) assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates (other than any Related Fund), if
such filing or assignment would reduce its claims for compensation under Section
2.14 or enable it to withdraw its notice pursuant to Section 2.15 or would
reduce amounts payable pursuant to Section 2.20, as the case may be, in the
future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing, assignment,
delegation and transfer.
SECTION 2.01.    Accordion.
(a)    At any time on or after September 22, 2017, at the option of the Borrower
(but subject to the conditions set forth in clause (b) below), the Revolving
Credit Facility Commitments and the Maximum Revolver Amount may be increased in
an amount of $10,000,000 (such $10,000,000 increase, the “Increase”). The
Administrative Agent shall invite each Lender to increase its Revolving Credit
Facility Commitment (it being understood that no Lender shall be obligated to
increase its Revolving Credit Facility Commitment) in connection with a proposed
Increase on the terms set forth in this Agreement, and if sufficient Lenders do
not agree to increase their Revolving Credit Facility Commitments in connection
with such proposed Increase, then Administrative Agent may invite any
prospective lender who is reasonably satisfactory to Administrative Agent to
become a Lender in connection with a proposed Increase. In no event may the
Revolving Credit Facility Commitments and the Maximum Revolver Amount be
increased pursuant to this Section 2.22 on more than one (1) occasion.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the Maximum Revolver Amount exceed $25,000,000 minus the aggregate
amount of reductions of the Maximum Revolver Amount after September 22, 2017.
(b)    Each of the following shall be conditions precedent to the Increase:
(i)    Administrative Agent has obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Administrative Agent
to provide the applicable Increase and any such Lenders (or prospective
lenders), Borrower, and Administrative Agent have signed a joinder agreement to
this Agreement (an “Increase


48



--------------------------------------------------------------------------------





Joinder”), in form and substance reasonably satisfactory to Administrative
Agent, to which such Lenders (or prospective lenders), Borrower, and
Administrative Agent are party,
(ii)    each of the conditions precedent set forth in Section 4.01 shall have
been satisfied;
(iii)    the Borrower shall have delivered to the Administrative Agent updated
pro forma calculations for the Borrower and its Subsidiaries evidencing that,
after giving effect to the proposed Increase (the date of the effectiveness of
the increased Revolving Credit Facility Commitments and the Maximum Revolver
Amount, the “Increase Date”), the Borrower and its Subsidiaries shall be in pro
forma compliance with each of the financial covenants set forth in Section 6.10;
and
(iv)    each of the covenants, provisions and other terms applicable to the
Increase shall be the same as those applicable to this Agreement as in effect
immediately prior to the date of such Increase.
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolving Credit Facility Commitments pursuant to this Section 2.22.
(d)    Each of the Lenders having a Revolving Credit Facility Commitment prior
to the Increase Date (the “Pre-Increase Revolver Lenders”) shall assign to any
Lender which is acquiring an additional Revolver Commitment on the Increase Date
(the “Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders
shall purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans on the Increase Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by Pre-Increase Revolver Lenders
and Post-Increase Revolver Lenders ratably in accordance with their Pro Rata
Share of the Revolving Loans after giving effect to such increased Revolving
Credit Facility Commitments.
(e)    The Revolving Loans, Revolving Credit Facility Commitments, and Maximum
Revolver Amount established pursuant to this Section 2.22 shall constitute
Revolving Loans, Revolving Credit Facility Commitments, and Maximum Revolver
Amount under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. The Borrower shall take any actions
reasonably required by the Administrative Agent to ensure and demonstrate that
the Liens and security interests granted by the Loan Documents continue to be
perfected under the Code or otherwise after giving effect to such increase in
the Revolving Credit Facility Commitments and Maximum Revolver Amount.
ARTICLE III    
Representations and Warranties


49



--------------------------------------------------------------------------------





The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders on the Closing Date and the date of each Credit
Event that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and each Subsidiary
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, except to the extent any such failure could not
reasonably be expected to result in a Material Adverse Effect, (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow hereunder.
SECTION 3.02.    Authorization. The Transactions (a) have been duly authorized
by all requisite corporate, partnership or limited liability company actions
and, if required, actions of equity holders, and (b) will not (i) violate (A)
any provision of law, statute, rule or regulation, or of the Organizational
Documents of the Borrower or any Subsidiary or any Fund or Fund-Related Entity,
(B) any order of any Governmental Authority, (C) any provision of any Material
Management Agreement, or (D) any provision of any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound, except, in the case of clause
(D), such violation as could not reasonably be expected to result in a Material
Adverse Effect, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument,
except such consequences as could not reasonably be expected to result in a
Material Adverse Effect, (iii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment of any
obligation under any Material Management Agreement or any Organizational
Document of a Fund or Fund-Related Entity, or (iv) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any Subsidiary (other than any Liens
created hereunder or under the Security Documents).
SECTION 3.03.    Enforceability. (a) This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Obligor party thereto will constitute, a legal,
valid and binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms; (b) each of the Management Agreements existing on
such date constitutes a valid and binding obligation of each Obligor party
thereto enforceable against each such Person in accordance with its terms; and
(c) each limited partnership agreement, limited liability company agreement or
other similar Organizational Document of each Obligor and the Funds existing on
such date constitutes a valid and binding obligation of each Obligor or Fund
party thereto enforceable against such Person in accordance with its terms;,
except to the extent the failure to be so enforceable could not reasonably be
expected to have a Material Adverse Effect; and except, in each case, (x) as the
enforceability may be affected by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of


50



--------------------------------------------------------------------------------





creditors’ rights generally, and (y) the limitation of certain remedies by
certain equitable principles of general applicability.
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with, and
recordations by, the United States Patent and Trademark Office and, if
applicable, the United States Copyright Office, (b) recordation of any Mortgages
required to be recorded following the Closing Date, (c) such as have been made
or obtained and are in full force and effect and (d) actions with respect to the
creation or perfection (or attainment, in each case, of analogous status) of the
Liens of the Collateral Agent in Collateral located or established outside the
United States to the extent required under the Security Documents.
SECTION 3.05.    Financial Statements. %3. The Borrower has heretofore furnished
to the Lenders the combined and consolidated (and, with respect to the
Consolidated Funds, consolidating) balance sheets and related statements of
income, stockholders’ equity and cash flows (i) with respect to the Borrower and
the Subsidiaries as of and for the fiscal years ended December 31, 2012, and
December 31, 2013, audited by and accompanied by the opinion of RSM US LLP
(formerly known as McGladrey LLP), independent public accountants (collectively,
the “Historical Financial Statements”), and (ii) unaudited combined and
consolidated (and, with respect to the Consolidated Funds, if any,
consolidating) financial statements as of and for each fiscal quarter of the
Borrower and the Subsidiaries ended at least 45 days prior to the Closing Date.
Such financial statements present fairly the financial condition and results of
operations and cash flows of the Borrower and the Subsidiaries as of such dates
and for such periods. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and the Subsidiaries
as of the dates thereof. The financial statements for the Borrower and the
Subsidiaries were prepared in accordance with GAAP, applied on a consistent
basis (except to the extent otherwise provided in Section 1.03(e)), subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes.
(a)    The Borrower has heretofore delivered to the Lenders the unaudited pro
forma combined and consolidated (and, with respect to the Consolidated Funds,
consolidating) balance sheets and related pro forma statements of income with
respect to the Borrower and the Subsidiaries for the twelve-month period ended
June 30, 2014, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheets, on such date and, with respect to
such income statements, on the first day of the twelve-month period ending on
such date. Such pro forma financial statements have been prepared in good faith
by the Borrower, based on the assumptions used to prepare the pro forma
financial information prepared in connection with the Confidential Information
Memorandum (which assumptions are believed by the Borrower on the date hereof
and on the Closing Date to be reasonable), are based on the best information
available to the Borrower as of the date of delivery thereof, accurately reflect
all adjustments required to be made to give effect to the Transactions and
present fairly on a pro forma basis the estimated consolidated financial
position of the Borrower and the Subsidiaries as of such date and for such
period, assuming that the Transactions had actually occurred at such date or at
the beginning of such period, as the case may be, subject to audit adjustments
and the absence of footnotes.


51



--------------------------------------------------------------------------------





SECTION 3.06.    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2013.
SECTION 3.07.    Title to Properties. Each of the Borrower and the Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property, if
applicable), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, except to the extent that the
same could not reasonably be expected to result in a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
SECTION 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Closing
DateSeptember 22, 2017 a list of all Subsidiaries and the percentage ownership
interest of the Borrower or any Subsidiary therein. The ownership interests so
indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
the Borrower or such Subsidiary, directly or indirectly, free and clear of all
Liens (other than Liens created under the Security Documents).
SECTION 3.09.    Litigation; Compliance with Laws. Except as set forth on
Schedule 3.09, there are no investigations, actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower, any Subsidiary or any Fund or Fund-Related Entity or any business,
property or rights of any such Person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined,that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
SECTION 3.10.    Agreements. Neither the Borrower nor any Subsidiary nor any
Fund or Fund-Related Entity is in default under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.11.    Federal Reserve Regulations. %3. None of the Borrower, any
Subsidiary, any Fund or any Fund-Related Entity is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
(a)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
SECTION 3.12.    Investment Company Act. Except as set forth on Schedule 3.12,
none of the Borrower, any Subsidiary, and Fund, and Fund-Related Entity or any
of their respective members, partners,


52



--------------------------------------------------------------------------------





officers, directors or other employees (in their capacity as employees) or
Affiliates is required to register as an “investment company” under the
Investment Company Act of 1940. Each Person set forth on Schedule 3.12, as such
Schedule 3.12 may be updated on September 22, 2017 or from time to time pursuant
to Section 5.06(b), is duly registered as an “investment company” under the
Investment Company Act of 1940 (and has been so registered at all times when
such registration has been required by applicable law).
SECTION 3.13.    Use of Proceeds. Borrower shall not use the proceeds of the
Revolving Loans made hereunder for any purpose other than, consistent with the
terms and conditions hereof, to make investments in Borrower’s and its
Subsidiaries’ Funds and the ongoing working capital needs and general corporate
purposes of the Loan Parties.
SECTION 3.14.    Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all material Federal, state, local and foreign tax
returns or materials required to have been filed by it and has paid or caused to
be paid all material taxes due and payable by it and all material assessments
received by it, except taxes that are being contested in good faith by
appropriate proceedings and for which any such Person shall have set aside on
its books adequate reserves. There is no proposed material tax assessment
against the Borrower or any Subsidiary and none of the Borrower or any
Subsidiary is a party to any tax sharing agreement. For the avoidance of doubt,
the TRA shall not be considered a tax sharing agreement for purposes of the
representations and warranties in this Section 3.14. and taxes, the failure of
which to pay could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.15.    No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, as of the date of such Confidential Information Memorandum,
information, report, financial statement, exhibit or schedule, contained any
material misstatement of fact or, when taken as a whole with the other
information so furnished, omitted to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized assumptions believed by the management of the Borrower to be
reasonable at the time made (consistent with the accounting principles used in
the preparation of the Historical Financial Statements) and due care in the
preparation of such information, report, financial statement, exhibit or
schedule; it being understood by the Lenders that such financial information as
it relates to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, and no assurance can be given any particular
forecast or projection will be realized and that actual results may differ and
such difference may be material.
SECTION 3.16.    Employee Benefit Plans. %3. With respect to each employee
benefit plan subject to ERISA maintained or sponsored by any of the Borrower and
the Subsidiaries, each of the Borrower and the Subsidiaries is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder, except to the extent
any such noncompliance would not reasonably be expected to result in a Material
Adverse Effect. No ERISA Event


53



--------------------------------------------------------------------------------





has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, couldwould reasonably be expected to result in
material liability of the Borrower or any Subsidiary or any of their respective
ERISA Affiliatesa Material Adverse Effect. No Plan has been determined to be in
“at risk” status within the meaning of Section 303(i) of ERISA, or been in
violation of the limitations imposed by Section 436 of the Code, except to the
extent such determination or violation would not reasonably be expected to
result in a Material Adverse Effect. The present value of all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date applicable thereto, exceed by more than
$1,000,0005,000,000 the fair market value of the assets of such Plan.
(a)    Borrower and the Subsidiaries have no benefit plans maintained or
contributed to by the Borrower or any Subsidiary that is not subject to the laws
of the United States and that, under applicable law, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.
SECTION 3.17.    Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of the Borrower or any Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
SECTION 3.18.    Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower and the
Subsidiaries as of the date hereof andClosing Date. As of the Closing Date. As
of each such date, such insurance is in full force and effect and all premiums
have been duly paid. The Borrower and the Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice.
SECTION 3.19.    Security Documents. The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in all right, title and interest
of the Loan Parties in the Collateral and the proceeds thereof, to the extent a
security interest therein can be created under the New York UCC, and (ax) when
the Pledged Collateral is delivered to the Collateral Agent (to the extent
required by the Guarantee and Collateral Agreement), the Lien created under the
Guarantee and Collateral Agreement shall, to the extent such Lien can be
perfected under the Uniform Commercial Code in effect in the jurisdiction of the
applicable Loan Party, constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case, subject to the Intercreditor Agreement, prior
and superior in right to any other Person, (bsubject to Permitted Liens, (y)
when Account Control Agreements are entered into with respect to any deposit
account constituting Collateral, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, in each case, subject to the Intercreditor Agreement, prior and
superior in right to any other Person, subject to Permitted Liens, and (cz)
except to the extent a security interest in the Collateral


54



--------------------------------------------------------------------------------





cannot be perfected by the filing of a financing statement under the Uniform
Commercial Code in effect in the jurisdiction of formation of the applicable
Loan Party, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19, the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in all
Collateral, in each case, subject to the Intercreditor Agreement, prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 6.02; provided that, notwithstanding any Liens
permitted by Section 6.02, there are no such prior or superior Liens on any
Management Fees (or the right to receive Management Fees), Equity Interests or,
except for Liens permitted by Section 6.02(a), Intellectual Property, in each
case to the extent constituting Collateral).
SECTION 3.20.    Location of Real Property and Leased Premises. As of the
Closing Date, neither the Borrower nor any Subsidiary owns any real property.
Schedule 3.20 lists completely and correctly as of the Closing Date all real
property leased by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries have valid leases in all the real property set
forth on Schedule 3.20.3.20, except to the extent the failure to have such valid
leases could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.21.    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened in writing. TheExcept to the extent that
the following could not reasonable be expected to result in a Material Adverse
Effect, the hours worked by and payments made to employees of each of the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All, and all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Person. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.
SECTION 3.22.    Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties, taken as a whole, at
a fair valuation, exceed the debts and liabilities of the Loan Parties, taken as
a whole, whether subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Loan Parties, taken as a whole, is greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities of the Loan Parties, taken as a whole, whether
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) none of the Loan Parties intends to incur, or
believe that it will incur, debts in amounts such that the Loan Parties, taken
as a whole, will not be capable of paying such debts as they mature in the
ordinary course of business; and (d) none of the Loan Parties, taken as a whole,
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.


55



--------------------------------------------------------------------------------





SECTION 3.23.    Sanctioned Persons; Anti-Corruption Laws; USA Patriot Act. None
of the Borrower, any Subsidiary or any Fund or Fund-Related Entity or any
Separately Managed Account, or any director, officer, agent, employee or
Affiliate of the Borrower, any Subsidiary or any Fund, Fund-Related Entity or
Separately Managed Account is currently subject to any sanctions or economic
embargoes administered or enforced by the U.S. Department of State or the U.S.
Department of Treasury (including the Office of Foreign Assets Control) or any
other applicable sanctions authority (collectively, “Sanctions,” and the
associated laws, rules, regulations and orders, collectively, “Sanctions Laws”).
To the extent applicable, each Loan Party is in compliance, in all material
respects, with (a) all Sanctions Laws, (b) the United States Foreign Corrupt
Practices Act of 1977, as amended, and any other applicable anti-bribery or
anti-corruption laws, rules, regulations and orders (collectively,
“Anti-Corruption Laws”) and (c) the USA PATRIOT Act and any other applicable
terrorism and money laundering laws, rules, regulations and orders. No part of
the proceeds of the Loans will be used, directly or indirectly, (i) for the
purpose of financing any activities or business of or with any Person or in any
country or territory that at such time is the subject of any Sanctions, or (ii)
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Law.
SECTION 3.24.    Funds; Management Agreements; Management Fees. (a) As of the
Closing DateSeptember 22, 2017 and, thereafter, as of the last day of the most
recent fiscal quarter for which schedules have been updated pursuant to Section
5.06(b), (i) set forth on Schedule 3.24(a)(i) is a list of all of the Funds
which have had closings with third party investors, as such Schedule 3.24(a)(i)
may be updated from time to time pursuant to Section 5.06(b), and (ii) set forth
on Schedule 3.24(a)(ii) is a list of all of the Separately Managed Accounts, as
such Schedule 3.24(a)(ii) may be updated from time to time pursuant to Section
5.06(b).
(b)    As of the Closing DateSeptember 22, 2017 and, thereafter, as of the last
day of the most recent fiscal quarter for which schedules have been updated
pursuant to Section 5.06(b), set forth on Schedule 3.24(b) is a list of all of
the Management Agreements, as such Schedule 3.24(b) may be updated from time to
time pursuant to Section 5.06(b). Each Material Management Agreement has been,
to the knowledge of Borrower, duly authorized, executed and delivered by the
parties thereto and is in full force and effect. Except for Management
Agreements with respect to Separately Managed Accounts and as otherwise set
forth on Schedule 3.24(b), the Borrower or another Obligor is a party to each of
the Management Agreements.
(c)    No Obligor or Fund is a party to any agreement for the payment of
Management Fees other than the Management Agreements.
SECTION 3.25.    Certain Regulatory Matters. (a) Each Loan Party, the other
Subsidiaries, their respective members, officers, directors, other employees (in
their capacity as employees) and each of the Funds and Fund-Related Entities, to
the extent required thereby, are duly registered as an investment adviser under
the Investment Advisers Act or an investment adviser representative under
applicable state law, as applicable (and has been so registered at all times
when such registration has been required by applicable law with respect to the
services provided for any Loan Party’s Subsidiaries and for the Funds). Each
Person set forth on Schedule 3.25(a) (if any), as updated on September 22, 2017
and as such Schedule 3.25(a) may


56



--------------------------------------------------------------------------------





be updated from time to time pursuant to Section 5.06(b), is duly registered as
an investment adviser or an investment adviser representative, as applicable,
under the Investment Advisers Act or applicable state law (and has been so
registered at all times when such registration has been required by applicable
law with respect to the services provided for any Loan Party’s Subsidiaries and
for the Funds).
(b)    (i) The Borrower and the Subsidiaries are in compliance with all
applicable anti-money laundering laws and (ii) the Funds and the Fund-Related
Entities have implemented anti-money laundering policies and procedures that are
reasonably designed to comply with applicable law. The Borrower has caused each
applicable Subsidiary to take all actions that are necessary or reasonably
advisable and within its control to cause its respective Separately Managed
Accounts to maintain anti-money laundering policies and procedures that are
reasonably designed to comply with applicable law.
(c)    The Borrower and the other Loan Parties have conducted the business of
the Funds and Fund-Related Entities and, the applicable Subsidiaries have
established and managed all Separately Managed Accounts in accordance with
applicable law to the extent required in all material respects, except to the
extent the same could not reasonably be expected to result in a Material Adverse
Effect.
ARTICLE IV    
Conditions of Lending
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
SECTION 4.01.     All Credit Events. On the date of each Borrowing made pursuant
to Section 2.01(a) hereof, subject to Section 1.03(d) (each such event being
called a “Credit Event”):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by ____________.Section 2.03.
(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.
(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
SECTION 4.02.     First Credit Event. On the Closing Date:


57



--------------------------------------------------------------------------------





(a)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, favorable written opinions of Winston & Strawn LLP, counsel for the
Loan Parties, and John D. Fredericks, General Counsel of the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent, (i)
dated the Closing Date, (ii) addressed to the Administrative Agent and the
Lenders, and (iii) covering such matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.
(b)    All legal matters incident to this Agreement, the Borrowings and
extensions of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders and the Administrative Agent.
(c)    The Administrative Agent shall have received (i) a copy of the
certificate of formation or certificate of limited partnership, as applicable,
including all amendments thereto, of each Obligor, and a certificate as to the
good standing of each Obligor as of a recent date, from the Secretary of State
of such Obligor’s State of formation; (ii) a certificate of the Secretary or
Assistant Secretary of each Obligor or general partner or sole member thereof
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws, limited liability company agreement or limited
partnership agreement, as applicable, including all amendments thereto, of such
Obligor as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
members (or equivalent body) of such Obligor authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate of formation or certificate of limited partnership, as
applicable, of such Obligor has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Obligor or general partner or sole member
thereof; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; (iv) copies of each Management
Agreement, and the Shareholder Purchase Agreement, the Merger Sub Note and the
Windsor Note (in each case, including any amendments thereto, including
amendments to increase the termination period thereof to a period reasonably
satisfactory to the Administrative Agent), certified by a Responsible Officer of
the Borrower to be true and complete and in effect on the Closing Date and in
each case in form and substance satisfactory to the Administrative Agent; and
(v) such other documents as the Lenders or the Administrative Agent may
reasonably request.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.


58



--------------------------------------------------------------------------------





(f)    The Loan Documents, including, without limitation, the Intercreditor
Agreement, each Undertaking Agreement, the Irrevocable Direction Letter, the Fee
Letter and the Side Letter shall have been duly executed by each party thereto
and shall be in full force and effect on the Closing Date. The Collateral Agent
on behalf of the Secured Parties shall have a security interest in the
Collateral of the type and priority described in each Security Document.
(g)    The Collateral Agent shall have received all Pledged Collateral required
to be delivered to the Collateral Agent on the Closing Date pursuant to the
Guarantee and Collateral Agreement, together with duly executed undated blank
membership interest powers, as applicable, or other equivalent instruments of
transfer reasonably acceptable to the Collateral Agent.
(h)    The Collateral Agent shall have received the Perfection Certificate dated
the Closing Date and duly executed by a Responsible Officer of each Loan Party
together with all attachments contemplated thereby, including the results of
searches of Uniform Commercial Code filings and the other searches specified
therein, and copies of the financing statements (or similar documents) disclosed
by such search, and accompanied by evidence satisfactory to the Collateral Agent
that the Liens indicated in any such financing statement (or similar document)
would be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated.
(i)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as loss payee, in form and substance
satisfactory to the Administrative Agent.
(j)    The Administrative Agent shall have received executed copies of the
Existing Debt Payoff Documents, dated the date of this Agreement and duly
executed by a Responsible Officer of the Borrower and an equivalent person for
the administrative agent and collateral agent for the lenders under the Existing
Credit Facility.
(k)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, no Loan Party shall have outstanding any
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) Indebtedness of the Borrower under the Merger Sub Note and
the Windsor Note, (c) Indebtedness under the Term Loan Credit Agreement, and
(dc) Indebtedness set forth on Schedule 6.01.
(l)    The Lenders shall have received the financial statements and opinion
referred to in Section 3.05.
(m)    The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent certifying that the Loan Parties, when taken as a
whole, after giving effect to the Transactions to occur on the Closing Date, are
solvent as set forth in Section 3.22.


59



--------------------------------------------------------------------------------





(n)    All requisite Governmental Authorities, third parties and holders of
Equity Interests in any Loan Party or Fund shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required, all applicable appeal periods shall have expired and there shall not
be any pending or threatened litigation, governmental, administrative or
judicial action that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the Transactions or the other transactions contemplated
hereby.
(o)    The Lenders shall have received, at least five Business Days prior to the
Closing Date, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
ARTICLE V    
Affirmative Covenants
The Borrower covenants and agrees with each Lender that until the Revolving
Credit Facility Commitments have been terminated and the principal of and
interest on each Loan, all fees (including Administrative Agent Fees) and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, the Borrower will, and will cause each of the other Subsidiaries to:
SECTION 5.01.    Existence; Compliance with Laws; Businesses and Properties. %3.
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05, or with respect to the Subsidiaries, where failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
(a)    Do or cause to be done all things necessary to (i) obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, and Intellectual Property material to the conduct of
its business; (ii) comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted; and (iii) maintain and operate such business
in substantially the manner in which it is presently conducted and operated and
at all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except, in theeach case ofunder this clause (iiib), where a
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.02.    Insurance. %3. Keep its material insurable properties
adequately insured at all times by financially sound and reputable insurers;
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection


60



--------------------------------------------------------------------------------





with the use of any properties owned, occupied or controlled by it; and maintain
and such other insurance as may be required by law.
(a)    Within sixty (60) days following the Closing Date, (i) cause any material
policies covering any Collateral (which policies are identified in such request)
to be endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, which endorsement shall provide that, from and
after the Closing Date, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the Loan Parties under such policies directly to the
Collateral Agent; (ii) cause all such policies to provide that neither the
Borrower, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement”,
without any deduction for depreciation, and such other provisions as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time to protect their interests; (iii) deliver original or certified copies of
all such policies to the Collateral Agent; and (iv) cause each such policy to
provide that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium upon not less than 10 days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent (giving the
Administrative Agent and the Collateral Agent the right to cure defaults in the
payment of premiums) or (y) for any other reason upon not less than 30 days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent; (v) deliver to the Administrative Agent and the Collateral
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
(c)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate material insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.02 is
taken out by any Loan Party; and if the Administrative Agent shall so request,
promptly deliver to the Administrative Agent and the Collateral Agent a
certificate evidencing such coverage.
SECTION 5.03.    Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as (a) the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Borrower and its Subsidiaries shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of a Mortgaged Property, there is no risk
of forfeiture of such property, or (b) the failure to so pay or discharge could
not reasonably be expected to result in a Material Adverse Effect.


61



--------------------------------------------------------------------------------





SECTION 5.04.    Financial Statements, Reports, Etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
(a)    within 120 days after the end of each fiscal year, an annual report
containing a consolidated (and, with respect to the Consolidated Funds,
consolidating) balance sheet and related statements of operations, changes in
equity and cash flows of the Reporting Group and their subsidiaries as of the
end of such fiscal year and the results of its operations and the operations of
its applicable subsidiaries during such year, together with comparative figures
for the immediately preceding fiscal year, all of which shall be accompanied by
a report and an opinion that is unqualified (except as set forth below), and
prepared in accordance with GAAP of RSM US LLP (formerly known as McGladrey LLP)
or other independent public accountants of national recognized standing and
accompanied by an opinion of such accountants (which opinion shall be without
(i) a “going concern” or like qualification or exception, and (ii) any
qualification or exception as to the scope of such audit or (iii) any
qualification that relates to the treatment of classification of any item and
that, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.10) to the effect that such consolidated and
combined (and, with respect to the Consolidated Funds, consolidating) financial
statements fairly present the financial condition and results of operations of
the Reporting Group and their subsidiaries; provided, the filing by the Borrower
or any of its parent companies of a Form 10-K (or any successor or comparable
form) with the Securities and Exchange Commission as at the end of and for any
applicable fiscal year shall be deemed to satisfy the obligations under this
Section 5.04(a);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, (i) the consolidated (and, with respect to
the Consolidated Funds, consolidating) balance sheet and related statements of
operations, changes in equity and cash flows of the Reporting Group and their
subsidiaries as of the end of such fiscal quarter and the results of its
operations and the operations of its applicable subsidiaries during such fiscal
quarter and the then elapsed portion of such fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting the financial
condition and results of operations of the Reporting Group and their
subsidiaries, subject to normal year end audit adjustmentsyear-end audit
adjustments and the absence of footnotes; provided, the filing by the Borrower
or any of its parent companies of a Form 10-Q (or any successor or comparable
form) with the Securities and Exchange Commission as at the end of and for any
applicable fiscal quarter shall be deemed to satisfy the obligations under this
Section 5.04(b)(i); (ii) the items specified in Section 5.06(b), and (iii) a
list of any newly formed Fund or the establishment of any Separately Managed
Account during such fiscal quarter;
(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a certificate of a Financial Officer of the Borrower, in
the form of Exhibit F, (x) certifying that no Event of Default or Default has
occurred and is continuing or, if such an Event of Default or Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (y)
setting forth computationscomputation in reasonable detail reasonably
satisfactory to the Administrative Agent demonstrating compliance with the
covenant contained in Section 6.10, and (z) setting forth the calculation and
uses of the Available Amount (and each of the components thereof) for the fiscal
period then ended, and (ii) a certificate of a Financial Officer of the Borrower
attaching


62



--------------------------------------------------------------------------------





a schedule which shows any material differences between the consolidated
financial condition and results of operations of the Reporting Group and their
subsidiaries and the combined financial condition and results of operations of
the Loan Parties;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that as of the last day of
the immediately preceding fiscal year no Event of Default or Default has
occurred with respect to Section 6.10 or, if such an Event of Default or Default
has occurred, specifying the extent thereof in reasonable detail;[reserved];
(e)    if (i) as a result of (A) any change in GAAP or (B) any change in any
law, rule or regulation or adoption of any law, rule or regulations, in each
case applicable to the Borrower or any of its Subsidiaries, the consolidated
financial statements of Borrower and the Subsidiaries delivered pursuant to
Section 5.04(a) or 5.04(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subsections had no such change or adoption of the type described in the
foregoing subclauses (A) and (B) been made and (ii) such change or adoption
would have any of the effects described in the last sentence of Section
1.02,1.03(e), then, together with the first delivery of such financial
statements after such change or adoption, one or more statements of
reconciliation against the financial statements that would have been required to
be provided under Section 5.04(a) and 5.04(b) prior to such change or adoption,
in form and substance reasonably satisfactory to Administrative Agent and the
Required Lenders (but in no event, with respect to more than one fiscal year);
(f)    within 30 days after the beginning of each fiscal year of the Borrower,
forecasted profit and loss statements for the Loan Parties prepared on a basis
consistent with the Loan Parties’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions, all in
form and substance (including as to scope and underlying assumptions) reasonably
satisfactory to the Administrative Agent, for such fiscal year, quarter by
quarter, certified by a Financial Officer of the Borrower as being such
officer’s good faith estimate of the financial performance of the Loan Parties
during the period covered thereby;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Obligor or
public company with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
other publicly available materials distributed to its shareholders, as the case
may be;[reserved];
(h)    promptly after the receipt thereof by the Borrower or any Subsidiary, a
copy of any “management letter” received by any such Person from its certified
public accountants and the management’s written response thereto;[reserved];
(i)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order for the Lenders to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;


63



--------------------------------------------------------------------------------





(j)    at least three Business Days following the occurrence thereof, written
notice of the initial closing with third-party investors of any newly formed
Fund or the establishment of any Separately Managed Account; and[reserved]; and
(k)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower, any
Subsidiary or any Fund or Fund-Related Entity, or compliance with the terms of
any Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
SECTION 5.05.    Litigation and Other Notices, Etc.
(a)    Furnish to the Administrative Agent, which shall furnish to each Lender
prompt written notice of the following, promptly after any Authorized Officer of
Borrower obtains knowledge thereof:
(i)    any Default or Event of Default specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(ii)    the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any investigation, action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against any one or more of the Borrower, its Subsidiaries, Loan
Parties or the Funds, Fund-Related Entities or Separately Managed Accounts that
could reasonably be expected to result in a Material Adverse Effect;
(iii)    the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
(i) a lien with respect to any amount in favor of the PBGC on the assets of any
one or more of the Borrower or its Subsidiaries or (ii) a liability of any one
or more of the Borrower or its Subsidiaries in an aggregate amount exceeding
$1,000,0005,000,000;
(iv)    any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;
(v)    the termination of any Material Management Agreement or delivery
thereunder of any fee blockage or similar notices (other than on the scheduled
termination date thereof) or the delivery or receipt of any notice of
termination in respect thereof; and
(vi)    unless publicly filed, any proposed amendment, waiver or other
modification of any provision of the Term Loan Credit AgreementIndenture or any
other Term LoanNotes Document that (x) benefits any lendernoteholder or secured
party thereunder, or (y) imposes additional burdens on the Borrower or any of
its Subsidiaries (any such amendment, a “Subject Term Loan Amendment”). .


64



--------------------------------------------------------------------------------





(b)    At the Administrative Agent’s or Required Lenders’ request, execute and
deliver a Conforming Amendment (as defined in the Intercreditor Agreement) in
form and substance reasonably acceptable to the Administrative Agent in
connection with each Subject Term Loan Amendment.
SECTION 5.06.    Information Regarding Collateral. %3. Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
(a)    In the case of the Borrower, (i) each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth (x) the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent annual certificate
delivered pursuant to this Section 5.06(b)(i) and (y) such other information as
required by Section 4.03(c) of the Guarantee and Collateral Agreement, and (ii)
each fiscal quarter, at the time of delivery of the quarterly financial
statements with respect to the preceding fiscal quarter pursuant to Section
5.04(ba), deliver to the Administrative a certificate of a Financial Officer
setting forth any updates to Schedules 3.24(a)(i), 3.24(a)(ii), 3.24(b) and
3.25(a) or confirming that there has been no change in such information since
the Closing Date or the date of the most recent quarterly certificate delivered
pursuant to this Section 5.06(b)(ii).
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with all requirements of law are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender (in the
case of a Lender, with the consent of the Borrower, such consent not to be
unreasonably withheld) to visit and inspect the financial records and the
properties of such Person at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
(in the case of a Lender, with the consent of the Borrower, such consent not to
be unreasonably withheld) to discuss the affairs, finances and condition of such
Person with the officers thereof and independent accountants therefor; provided,
however, that unless an Event of Default exists and is continuing, the cost of
only one such visit shall be borne by the Borrower in any twelve month period,
and in no event will such expense in connection with such visit exceed $50,000.
(b)    Use commercially reasonable efforts to obtain private ratings for the
Credit Facilities from S&P and Moody’s on at least an annual basis and use
commercially reasonable efforts to obtain a private


65



--------------------------------------------------------------------------------





corporate credit rating from S&P and a private corporate family rating from
Moody’s, in each case in respect of the Borrower on at least an annual basis.
SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans consistent with
the terms and conditions hereof, solely to make investments in Borrower’s and
its Subsidiaries’ Funds and to fund the ongoing working capital needs and
general corporate purposes of the Loan Parties.
SECTION 5.09.    Employee Benefits. %3. Comply in all material respects with the
applicable provisions of ERISA and the Code relating to employee benefit plans
of the Borrower or any of the Subsidiaries, (b) furnish to the Administrative
Agent as soon as possible after, and in any event within ten days after any
responsible officer of the Borrower, any Subsidiary or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any Subsidiary or any ERISA Affiliate in an aggregate amount
exceeding $1,000,000,5,000,000, a statement of a Financial Officer of the
Borrower setting forth details as to such ERISA Event and the action, if any,
that the Borrower proposes to take with respect thereto, and (c) at all times
preserve and maintain its status as an entity the assets of which do not
constitute “plan assets” as defined in the Plan Asset Regulation.
SECTION 5.10.    Compliance with Environmental Laws. Comply, and cause all
lessees and other Person occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws, in each case, other than to the extent the same could
not reasonably be expected to result in a Material Adverse Effect; provided,
however, that none of the Borrower or any Subsidiary shall be required to
undertake any remedial action required by Environmental Laws to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
SECTION 5.11.    [Reserved.]
SECTION 5.12.    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. The Borrower will cause (i) each subsequently
acquired or organized Wholly Owned Subsidiary (other than (x) a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code or (y) an Excluded Domestic Subsidiary) and each
Non-Guarantor Subsidiary as of the Closing Date (excluding, for the purposes of
clarity, MOF III GP LLC) that becomes a Wholly Owned Subsidiary after the
Closing Date to become a Loan Party by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral Agent
(except to the extent execution by such Subsidiary of the Guarantee and
Collateral Agreement is prohibited by applicable law


66



--------------------------------------------------------------------------------





after the exercise of commercially reasonable efforts by the Borrower to have
such Subsidiary become a Guarantor), (ii) each applicable Subsidiary, with
respect to each subsequently established Separately Managed Account or Fund for
which it serves as an investment advisor, (x) to cause such Separately Managed
Account or Fund, as the case may be, to pay to the Borrower the entire amount of
such Management Fees that are distributable to the Borrower or to which the
Borrower is otherwise entitled (which payments shall be made directly into the
Designated Account) pursuant to the Irrevocable Direction Letter executed and
delivered by such Subsidiary or (y) to enter into other arrangements for the
transfer of such Management Fees that are payable to such Subsidiary to be paid
to the Borrower for deposit into the Designated Account pursuant to terms and
conditions reasonably satisfactory to the Administrative Agent and in each case
as to clauses (x) and (y) above, less reserves for costs and expenses for such
entity, (iii) each such Subsidiary that does not become a Guarantor to become a
party to the Undertaking Agreement (other than (x) a Foreign Subsidiary that is
a “controlled foreign corporation” within the meaning of Section 957 of the Code
or (y) an Excluded Domestic Subsidiary. In addition, from time to time, the
Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designatein the Collateral
(it being understood that it is the intent of the parties that the Obligations
shall be secured by substantially all the assets of the Borrower and its Wholly
Owned Subsidiaries (including assets acquired subsequent to the Closing Date,
but excluding assets of Foreign Subsidiaries and of Excluded Domestic
Subsidiaries)). In addition, any pledge of Equity Interests of any Foreign
Subsidiary or of any Excluded Domestic Subsidiary shall be limited to (and shall
not exceed) sixty-five percent (65%) of the outstanding voting Equity Interests
and one hundred percent (100%) of outstanding non-voting Equity Interests of
each Foreign Subsidiary directly owned by a Loan Party and each Excluded
Domestic Subsidiary directly owned by a Loan Party. Such security interests and
Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance satisfactory to the Collateral Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section. The Borrower agrees to provide such evidence as the Collateral
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. In furtherance of the foregoing, the Borrower
will give prompt notice to the Administrative Agent of the acquisition by the
Borrower or any of the other Subsidiaries of any fee interest in real property
(or any interest in real property) having a value in excess of
$250,000.1,000,000.
SECTION 5.13.    Management Fees. Each Subsidiary or Affiliate of the Borrower
that is entitled to receive or otherwise receives Management Fees will (a) with
respect to Management Fees which are not required to be further distributed to
Persons that are not Affiliates of the Borrower (“Non-Affiliated Third Parties”)
enter into and maintain an irrevocable direction letter substantially in the
form of Exhibit H attached hereto (an “Irrevocable Direction Letter”), pursuant
to which the Borrower and each such Subsidiary or Affiliate shall direct (or
shall have directed) the Fund or Separately Managed Account for which it is
acting as general partner, managing member, manager, management company or
similar role, to pay to the Borrower, upon each date of payment thereof, 100% of
all such Management Fees then owing to the Borrower or such Subsidiary or
Affiliate and (b) with respect to distributions which are required to be further
distributed to Non-Affiliated Third Parties, subject in all respects to the
limitations on distributions to third parties in


67



--------------------------------------------------------------------------------





Section 6.09(b), ensure that the portion of distributions distributable to the
Borrower or its Affiliates are promptly paid to the Borrower. Each such payment
shall be made directly to the Designated Account, which shall at all times be
subject to a first priority perfected Lien in favor of the Collateral Agent
pursuant to the Security Documents and in each case as to clauses (a) and (b)
above, less reasonable reserves for costs and expenses for such entity. The
Borrower will cause the Subsidiaries or Affiliates that are entitled to receive
any Management Fees to enforce their respective rights at law and in equity to
receive such Management Fees from the applicable Fund, Separately Managed
Account or other Person holding such Management Fees (except to the extent such
Management Fees may be deferred, delayed, canceled or otherwise modified in
accordance with Section 6.09).
SECTION 5.14.    Investment Adviser; Other Regulatory Matters. (a) Each Person
described in Schedule 3.27(a) shall at all times (i) maintain its investment
adviser registration with the SEC and in any State where the conduct of its
business so requires, (ii) make all required amendments to form ADV required by
the SEC in a timely manner, and (iii) take all other actions necessary, proper
or advisable to ensure that it shall remain in good standing with the SEC and in
any other State where it is registered as an investment adviser, except to the
extent the same could not be expected to result in a Material Adverse Effect.
(b)    The Borrower and the Subsidiaries will conduct all offerings of the Funds
and Fund-Related Entities, and will establish all Separately Managed Accounts,
in accordance with applicable law in all material respects, and to the extent
applicable, in a manner that is consistent with the provisions of the Investment
Advisers Act of 1940, as amended, the Investment Company Act of 1940, as amended
and the Securities Act of 1933, as amended.
(c)    The Borrower and the Subsidiaries will comply with all applicable
anti-money laundering laws, and the Funds and the Fund-Related Entities will
maintain anti-money laundering policies and procedures that are reasonably
designed to comply with applicable law. The Borrower shall cause each applicable
Subsidiary to take all actions that are necessary or reasonably advisable and
within its control to cause the applicable Separately Managed Account Funds to
maintain anti-money laundering policies and procedures that are reasonably
designed to comply with applicable law.
SECTION 5.15.    Sanction and Anti-Corruption Laws. The Borrower shall ensure
that it and each of the Subsidiaries, each of the Funds and each of the
Fund-Related Entities is in material compliance with (ai) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
and any other enabling legislation or executive order relating thereto, (bii)
the USA PATRIOT Act, (ciii) the United States Foreign Corrupt Practices Act of
1977, as amended, and (div) all anti-money laundering rules and regulations
applicable to it. The Borrower acknowledges that, pursuant to (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act, (iii) the United States Foreign
Corrupt Practices Act of 1977, as amended, or (iv) anti-money laundering rules
and regulations, the Administrative Agent or any Lender may be required to
obtain, verify and record information regarding each of the Borrower and the
Subsidiaries, their respective directors, authorized signing officers, direct or
indirect shareholders or other persons in control of a Loan Party, and


68



--------------------------------------------------------------------------------





the transactions contemplated hereby, and disclose such information to
Governmental Authorities. The Borrower consents to such information being
obtained, verified, recorded and disclosed to Governmental Authorities and
agrees to promptly provide to Administrative Agent or such Lender all such
information, including supporting documentation and other evidence, as may be
reasonably requested by the Administrative Agent or such Lender, or any
prospective assignee or participant of such Lender, in order to comply with (wi)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (xii) the USA PATRIOT Act, (yiii) the United States Foreign
Corrupt Practices Act of 1977, as amended, and (ziv) anti-money laundering rules
and regulations.


SECTION 5.16.    Account Control Agreement. On or before the date that is thirty
(30) days after the Closing Date, the Borrower shall deliver to the Collateral
Agent an Account Control Agreement for deposit account number 210247483
maintained by the Borrower with CNB.
ARTICLE VI    
Negative Covenants
The Borrower covenants and agrees with each Lender that, until the Revolving
Credit Facility Commitments have been terminated or expired and the principal of
and interest on each Loan, all Administrative Agent Fees and all other fees,
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, nor will it cause or permit any of the Subsidiaries to:
SECTION 6.01.    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing on the date hereofSeptember 22, 2017 and set forth
in Schedule 6.01 and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased (other than with respect to expenses, accrued interest, prepayment
premiums and similar amounts), neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders, and the original obligors in respect of such
Indebtedness remain the only obligors thereon;
(b)    Indebtedness created hereunder and under the other Loan Documents and
Bank Product Agreements;
(c)    intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04(c) so long as such Indebtedness of any Loan
Party is subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;
(d)    Indebtedness of the Loan Parties incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such


69



--------------------------------------------------------------------------------





Indebtedness that do not increase the outstanding principal amount there;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this Section
6.01(d), when combined with the aggregate principal amount of all Capital Lease
Obligations incurred pursuant to Section 6.01(e), shall not exceed $1,000,000 at
any time outstanding;
(e)    Capital Lease Obligations of the Loan Parties in an aggregate principal
amount, when combined with the aggregate principal amount of all indebtedness
incurred pursuant to Section 6.01(d), shall not exceed $1,000,000 at any time
outstanding;
(f)    Indebtedness in respect of Hedging Agreements that are not speculative in
nature and are incurred in a manner consistent with prudent business practices;
(g)    Indebtedness in respect of netting services and overdraft protections and
otherwise in connection with deposit accounts;
(h)    Indebtedness in respect of the Merger Sub Note and the Windsor Note;
[Reserved];
(i)    Guarantees by Loan Parties of Indebtedness of other Loan Parties to the
extent the incurrence of such Indebtedness is not otherwise prohibited hereunder
and the Person providing such Guarantees would be permitted to incur such
Indebtedness directly hereunder, and excluding Indebtedness incurred or assumed
pursuant to Section 6.01(k);
(j)    Indebtedness under the Term Loan Credit Agreement subject to the terms of
the Intercreditor Agreement; incurred pursuant to the Indenture, the Notes and
the Notes Documents, and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased (other than with respect to expenses, accrued interest, prepayment
premiums and similar amounts), neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, and the original
obligors in respect of such Indebtedness remain the only obligors thereon;
(k)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) immediately before and after such
Person becomes a Subsidiary, no Event of Default shall have occurred and be
continuing and (iii) after giving pro forma effect to such indebtedness and all
other transactions consummated in connection with such Person becoming a
Subsidiary, the Borrower would be in compliance on a pro forma basis with the
financial covenantcovenants set forth in Section 6.10 as of the most recently
completed period of four consecutive fiscal quarters for which the financial
statements and certificates required by Section 5.04(a) or Section 5.04(b), as
the case may be, and Section 5.04(c) have been delivered; and any extensions,
renewals or replacements of such Indebtedness to the extent the principal amount
of such Indebtedness is not increased (other than on account of any expenses and
accrued but unpaid interest, fees and premiums payable by the terms of such
Indebtedness thereon), neither the final maturity nor the weighted average life
to maturity of such Indebtedness is decreased, such Indebtedness, if
subordinated to the Obligations, remains so


70



--------------------------------------------------------------------------------





subordinated on terms, when taken as a whole, no less favorable to the Lenders,
and the original obligors in respect of such Indebtedness remain the only
obligors thereon;
(l)    Indebtedness resulting from the endorsement of instruments for collection
in the ordinary course of business;
(m)    other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding (i) $5,000,000 at any time outstanding
so long as no such Indebtedness is, of which no more than $2,500,000 shall be
secured Indebtedness, plus (ii) additional amounts, so long as, in the case of
this clause (ii), (A) such Indebtedness is not secured, (B) after giving pro
forma effect to the incurrence of such Indebtedness, subject to Section 1.03(d)
in connection with a Limited Condition Transaction, the Borrower shall be in
compliance with the financial covenants set forth in Section 6.10 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered;
provided, that no such Indebtedness incurred under this clause (m) shall be
permitted to be owing to a Permitted Holder or an Affiliate of a Permitted
Holder;
(n)    other secured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $2,500,000 at any time outstanding,
incurred to finance the acquisition of any subsidiary after the date hereof,
provided that (i) the Liens in connection with such Indebtedness are permitted
under Section 6.02(p), and (ii) no such Indebtedness is owing to a Permitted
Holder or an Affiliate of a Permitted Holder;
(o)    Indebtedness in respect of letters of credit in an aggregate undrawn
amount not to exceed $1,900,0005,000,000 issued as one or more security deposits
for leased premises of the Loan Parties;
(p)    the SPE Investment Preferred Obligations, to the extent that a Borrower
or a Subsidiary is required to treat the same as non-recourse Indebtedness in
accordance with GAAP;
(q)    (i) unsecured Indebtedness arising solely with respect to the
Disqualified Stock issued by SIC Advisors, LLC to the “Dealer Manager” under the
Dealer Manager Agreement of SIC Advisors LLC on the terms and conditions set
forth in that certain Amendment No. 3 to Limited Liability Company Agreement of
SIC Advisors LLC dated January 29, 2016, without further amendment, and (ii)
other unsecured Indebtedness arising solely with respect to any similar
Disqualified Stock issued by other Subsidiaries to such Dealer Manager, in each
case, on terms and conditions that are substantially similar to those applicable
to the Disqualified Stock issued by SIC Advisors, LLC as described in clause
(q)(i) above; and
(r)    other unsecured Indebtedness of the Borrower or the Subsidiaries, to the
extent that the proceeds of such unsecured Indebtedness is applied to prepay the
Term Debt Obligations in accordance with Section 2.13(b) of the Term Loan
Agreement.Indebtedness incurred in the ordinary course of business under
incentive, non-compete, consulting, deferred compensation, or other similar
arrangements incurred by any Loan Party;


71



--------------------------------------------------------------------------------





(s)    Indebtedness incurred in the ordinary course of business with respect to
the financing of insurance premiums;
(t)    Indebtedness in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made
hereunder; and
(u)    Indebtedness subordinated to the Obligations on customary terms for which
no cash payments are required to be made prior to the date that is 91 days after
the maturity date of the Obligations.
SECTION 6.02.    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:
(a)    Liens on property or assets (including, for the avoidance of doubt,
Intellectual Property) of the Borrower and the other Subsidiaries existing on
the date hereofSeptember 22, 2017 and set forth in Schedule 6.02; provided that
such Liens shall secure only those obligations which they secure on the date
hereof and extensions, renewals and replacements thereof permitted hereunder;
(b)    any Lien created under the Loan Documents;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or existing on any property or assets of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (ii) such Lien does not apply to any other property or assets of
the Borrower or any Subsidiary or to any Management Fees or rights to receive
Management Fees, or any Intellectual Property of any Loan Party (other than the
acquired Subsidiary), or any Equity Interests of any Loan Party (other than the
acquired Subsidiary) and (iii) such Lien secures only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;
(d)    Liens for taxes not yet due or which are being contested in compliance
with or are not payable pursuant to Section 5.03;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not overdue for a period of more than thirty (30) days, or
which are being contested in compliance with Section 5.03;
(f)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(g)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;


72



--------------------------------------------------------------------------------





(h)    zoning restrictions, easements, rights of way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
(i)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by any Loan Party; provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(d), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, prior to or within 90 days after such
acquisition (or construction), (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of the
Borrower or any other Subsidiary;
(j)    judgment Liens securing judgments not constituting an Event of Default
under Article VII, or with respect to which payment in full above any applicable
deductible is covered by insurance in respect of which the applicable insurance
company has not denied coverage;
(k)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(l)    Liens granted by a Fund GP in such Fund GP’s rights to make and enforce
capital calls to limited partners of a Fund (which Liens, for the avoidance of
doubt, do not extend to any Collateral), in respect of credit facilities entered
into by the Fund for which such Fund GP is the general partner; and the general
partner;
(m)    Liens securing Capital Lease Obligations permitted under Section 6.01(e),
provided that any such Liens attach only to the property being financed pursuant
to such Capital Lease;
(n)    subject to the terms of the Intercreditor Agreement, Liens securing the
obligations under the Term Loan Credit Agreement; [reserved];
(o)    other Liens on assets (other than the Management Fees (or rights to
receive Management Fees), Intellectual Property of any Loan Party, or any Equity
Interests of any Loan Party) securing liabilities in an aggregate amount not to
exceed $5,000,000 at any time outstanding;
(p)    Liens on Equity Interests of any subsidiary acquired pursuant to Section
6.04(f) or (h) in connection with Indebtedness permitted under Section 6.01(n);
and
(q)    deposits of cash or certificates of deposit securing Indebtedness
permitted under Section 6.01(o);
(r)    leases or subleases, licenses or sublicenses granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;


73



--------------------------------------------------------------------------------





(s)    Liens in connection with the financing of insurance premiums in the
ordinary course of business which attach solely to the proceeds thereof or any
premium refund;
(t)    Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Loan Party or any Subsidiary in connection
with any letter of intent or purchase agreement;
(u)    Liens encumbering customary deposits and margin deposits, and similar
Liens and margin deposits, and similar Liens attaching to commodity trading
accounts and other deposit or brokerage accounts incurred in the ordinary course
of business;
(v)    Liens deemed to exist as a matter of law in connection with permitted
repurchase obligations or set-off rights;
(w)    Liens in favor of collecting banks arising under Section 4-210 of the
UCC;
(x)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
the ordinary course of business; and
(y)    precautionary Liens and filings of financing statements under the UCC,
covering assets sold or contributed to any Person not prohibited hereunder.
SECTION 6.03.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
SECTION 6.04.    Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment (including by way of Guarantee) in, any other Person, except:
(a)    investments by the Borrower and the Subsidiaries existing on the date
hereofSeptember 22, 2017 and set forth on Schedule 6.04(a);
(b)    (i) investments by a Loan Party in a Loan Party; and (ii) investments in
Subsidiaries, Funds and Fund Related Entities that are not Loan Parties, so long
as in the case of this clause (ii), subject to Limited Condition Transaction
conditions, (A) no Event of Default has occurred and is continuing or would
result therefrom, (B) after giving pro forma effect to such investments, the
Borrower shall be in compliance with the financial covenantcovenants set forth
in Section 6.10 as of the most recently completed period of four consecutive
fiscal quarters ending prior to such transaction for which the financial
statements and certificates required by Section 5.04(a) or 5.04(b), as the case
may be, and 5.04(c) have been delivered, and (C) the


74



--------------------------------------------------------------------------------





aggregate amount of all such investments (determined without regard to any
adjustments for increases or decreases in value or write-up, write-downs or
write-offs of such investments) does not exceed the sum of (x) $1,000,000 (less
the amount theretofore utilized under the basket set forth in subclause (x) of
clause (iv)(C) of the proviso to Section 6.04(f)) plus (y) so long as the Net
Leverage Ratio, as of the most recently completed period of four consecutive
fiscal quarters for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c) have been
delivered and after giving pro forma effect to such investment, would not exceed
3.08:1.00, the Available Amount;
(c)    cash and Permitted Investments;
(d)    loans or advances made by the Borrower or any Subsidiary to the Borrower
or any other Loan Party; provided that (i) any such loans and advances shall be
evidenced by a promissory note pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement and (ii) such loans and advances shall be unsecured and subordinated
to the Obligations pursuant to an Affiliate Subordination Agreement;
(e)    investments made in connection with purchases of goods or services in the
ordinary course of business;
(f)    the Borrower may acquire all or substantially all the assets of a Person
or line of business of such Person, or not less than 100% of the Equity
Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that, subject to Limited Condition
Transaction conditions, (i) such acquisition was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by, the
Borrower or any Subsidiary; (ii) the Acquired Entity shall be in a line of
business that the Borrower and the other Loan Parties would be permitted to
conduct pursuant to Section 6.08; (iii) all transactions in connection therewith
shall be consummated in accordance with applicable law; and (iv) at the time of
such transaction (A) both before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; (B) the Borrower would
be in compliance with the covenant set forth in Section 6.10 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered,
after giving pro forma effect to such transaction and to any other event
occurring after such period as to which pro forma recalculation is appropriate
(including any other transaction described in this Section 6.04(f) occurring
after such period) and any Indebtedness incurred or assumed in connection with
such transaction, (including Indebtedness of the Acquired Entity) as if such
transaction had occurred or Indebtedness had been incurred as of the first day
of such period (provided that, in the event such acquisition is financed, in
whole or in part, with the proceeds of Incremental Term Loans, the Borrower
shall be in compliance with the pro forma financial covenant requirements set
forth in __________); (C) the total consideration paid in connection with any
such acquisition (and all other such acquisitions pursuant to this Section
6.04(f)) with respect to which (1) the relevant Acquired Entities (x) do not
become Loan Parties by executing the Guarantee and Collateral Agreement and each
applicable Security Document or (y) 100% of the Equity Interests of which are
not pledged pursuant to the Guarantee and Collateral Agreement and each
applicable Security Document and subjected to a valid and perfected first
priority (subject to Liens of the type permitted under Section 6.02(c))


75



--------------------------------------------------------------------------------





security interest in favor of the Collateral Agent and (2) the relevant assets
acquired are not pledged by a Loan Party pursuant to the terms of the Guarantee
and Collateral Agreement and each applicable Security Document and subjected to
a valid and perfected first priority (subject to Liens of the type permitted
under Section 6.02(c)) security interest in favor of the Collateral Agent (and
including in the calculation of such consideration any Indebtedness of the
Acquired Entity assumed by the Borrower or any Subsidiary following such
acquisition (or which remains outstanding) and any payments following such
acquisition pursuant to earn-out provisions or similar obligations), when
combined with the value of all investments made in reliance on clause (a)(iv) of
this Section 6.04, shall not exceed the sum of (x) $1,000,000 (less the amount
theretofore utilized under the basket set forth in subclause (x) of clause
(ii)(C) of Section 6.04(b)) plus (y) so long as the Net Leverage
Ratio,10,000,000 plus (y) so long as (i) no Default or Event of Default has
occurred and is continuing or would result from such transaction and (ii) as of
the most recently completed period of four consecutive fiscal quarters for which
the financial statements and certificates required by Section 5.04(a) or
5.04(b), as the case may be, and Section 5.04(c) have been delivered and after
giving pro forma effect to such transaction as provided in the preceding clause
(B), would not exceed 3.08:1.00,the Borrower shall be in compliance with the
financial covenants set forth in Section 6.10, the Available Amount plus the Net
Cash Proceeds of any Equity Interests, including in connection with a Qualified
Public Offering (less the amount of such Net Cash Proceeds applied to repay or
retire indebtedness); and (D) the Borrower shall have delivered a certificate of
a Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent (any acquisition of an Acquired Entity or such assets
meeting all the criteria of this Section 6.04(f) being referred to herein as a
“Permitted Acquisition”);
(g)    investments by the Borrower in Hedging Agreements permitted under Section
6.01(f) and investments resulting from entering into other Bank Product
Agreements;
(h)    in addition to investments permitted by paragraphs (a) through (g) above,
additional investments, loans and advances by the Borrower and the other
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (h) (determined without regard to any adjustments for
increases or decreases in value or write-ups, write-downs or write-offs of such
investments, loans and advances) does not exceed the Available Amount plus 100%
of the net proceeds of Equity Interests, including in connection with the
Qualified Public Offering (less the amount of any such proceeds used pursuant to
clause (f) above), so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) the Net Leverage Ratio, as
of the most recently completed period of four consecutive fiscal quarters for
which the financial statements and certificates required by Section 5.04(a) or
5.04(b), as the case may be, and Section 5.04(c) have been delivered and after
giving pro forma effect to such investment, would not exceed
3.08:1.00.transaction, the Borrower shall be in compliance with the financial
covenants set forth in Section 6.10;
(i)    Investments in negotiable instruments for collection;
(j)    loans and advances to employees, officers, directors, managers and
consultants in the ordinary course of business, in an aggregate principal amount
not exceeding $2,500,000 at any time outstanding;


76



--------------------------------------------------------------------------------





(k)    deposits, prepayments and other credits to suppliers made in the ordinary
course of business;
(l)    existing Investments of Persons acquired in pursuant to another
Investment permitted hereunder;
(m)    Investments made or funded with the proceeds from a substantially
contemporaneous sale of Equity Interests;
(n)    Investments received or acquired in connection with a restructuring,
reorganization, bankruptcy or workout of an existing Investment or customer,
and/or in satisfaction of judgments against other Persons; and
(o)    Investments received or acquired in connection with a liquidation of a
Fund.
SECTION 6.05.    Mergers, Consolidations, Sales of Assets and Acquisitions. %3.
(i) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or (ii) sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or any Subsidiary, or less than all the Equity Interests of any
Subsidiary, or (iii) purchase, lease or otherwise acquire (in one transaction or
a series of transactions) all or substantially all of the assets of any other
Person, except that if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing (A)
any Wholly Owned Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving Person or may transfer all or
substantially all of its assets to the Borrower (and may subsequently liquidate
or dissolve itself) and (B) the Borrower and Subsidiaries may make permitted
Acquisitions pursuant to Section 6.04(f) or other investments pursuant to
Section 6.04(b) or (h).
(a)    Make any Asset Sale, otherwiseother than those permitted (or not
restricted) under paragraph (a) above, except for and:
(i)    the sale, transfer or other disposition of obsolete or worn out assets;
(ii)    the sale, transfer or other disposition of Permitted Investments for
which the consideration therefor is at least equal to the Fair Market Value
thereof; andany other assets; provided, that (x) no Event of Default has
occurred and is continuing or would result therefrom; (y) after giving effect to
such sale, transfer or other disposition, as of the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
Section 5.04(c) have been delivered and after giving pro forma effect to such
transaction, Core EBITDA shall not be less than $15,000,000; and (z) after
giving effect to such sale, transfer or other disposition, as of the most
recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(c) have been delivered and after giving pro


77



--------------------------------------------------------------------------------





forma effect to such transaction, the Borrower shall be in compliance with the
financial covenants set forth in Section 6.10.
(iii)    other Asset Sales for consideration at least 75% of which is in cash
and which consideration is at least equal to the Fair Market Value of the assets
being sold, transferred or disposed of, provided that the Fair Market Value of
all assets sold, transferred or disposed of pursuant to this clause shall not
exceed $25,000,000 in the aggregate.
SECTION 6.06.    Restricted Payments; Restrictive Agreements.
%3. Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided, however, that:
(i)    the Borrower may pay the Subject Dividend; provided, however, (A) if the
Subject Dividend is not paid on or prior to September 13, 2014, on the date on
which the Subject Dividend is paid, prior to making such payment, the
Administrative Agent shall have received a bringdown solvency opinion of Murray,
Devine & Co., Inc., addressed to the Administrative Agent, which shall be in
form and substance satisfactory to the Administrative Agent and the Required
Lenders and (B) after giving pro forma effect to the making of the Subject
Dividend, the Net Leverage Ratio, as of the most recently completed period of
four consecutive fiscal quarters for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
Section 5.04(c) have been delivered (or, if the Subject Dividend is made prior
to the first date after the Closing Date on which such financial statements and
certificates are required to be delivered hereunder, as of the last day of the
four-fiscal quarter period ending June 30, 2014), shall not exceed
3.08:1.00;[Reserved];
(ii)    (A) the Subject Entities may declare and make Restricted Payments to the
Borrower, and (B) any other Subsidiary that is not a Loan Party may declare and
make Restricted Payments ratably to its equity holders, which shall be paid in
accordance with the terms of the Management Agreements and the Loan Documents;
(iii)    for any taxable year in which the Borrower is a Flow-Through Entity,
(1) the Borrower may make distributions of cash to the holders of its Equity
Interests, on or after the twentieth (20th) Business Day before the final day of
a Quarterly Tax Payment Period, in an amount determined as follows: (A) for the
first Quarterly Tax Payment Period in such taxable year, 25% of the estimated
Permitted Tax Distribution Amount, (B) for the second Quarterly Tax Payment
Period in such taxable year, 50% of the estimated Permitted Tax Distribution
Amount, less the prior tax distributions for such taxable year, (C) for the
third Quarterly Tax Payment Period in such taxable year, 75% of the estimated
Permitted Tax Distribution Amount, less the prior tax distributions for such
taxable year and (D) for the fourth Quarterly Tax Payment Period in such taxable
year, 100% of the estimated Permitted Tax Distribution Amount, less the prior
tax distributions for such taxable year; (2) no later than the day prior to the
due date for the payment by corporations of income taxes for such taxable year,
the Borrower may make an additional tax distribution, in cash, to the extent
that the Borrower’s


78



--------------------------------------------------------------------------------





revised estimate of the Permitted Tax Distribution Amount (the “Amended Tax
Amount”) so calculated exceeds the cumulative tax distributions previously made
by the Borrower in respect of such taxable year; and (3) within 30 days
following the date on which the Borrower files a tax return on Form 1065, the
Borrower may make an additional tax distribution, in cash, to the extent that
the actual Permitted Tax Distribution Amount (the “Final Tax Amount”) exceeds
the Amended Tax Amount; provided that, to the extent (I) the Amended Tax Amount
is less than the cumulative tax distributions previously made by the Borrower in
respect of a taxable year, the difference (the “Credit Amount”) and/or (II) the
Final Tax Amount is less than the Amended Tax Amount, the difference (the
“Additional Credit Amount”), such respective Credit Amount and Additional Credit
Amount shall appropriately reduce (without duplication) the Permitted Tax
Distribution Amount in subsequent taxable years; and (y) for any taxable year in
which the Borrower is not a Flow-Through Entity but is a member of any
consolidated, combined or unitary group for tax purposes, the Borrower may make
distributions to the parent of such group to allow the parent to timely pay the
taxes of such group to the extent attributable to the taxable income of the
Borrower and the Subsidiaries as reasonably determined by the Borrower (each
such distribution, a “Permitted Tax Distribution”);
(iv)     so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, after a Qualified Public Offering, the
Borrower may make Restricted Payments in an annual amount not to exceed 5.0% of
the Net Cash Proceeds of such Qualified Public Offering;
(v)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Borrower may make mandatory redemptions of its Class
B Units as and when required by the terms of its Organizational Documents (as in
effect on the date hereof) (A) in exchange for the issuance of Equity Interests
of the Borrower that do not constitute Disqualified Stock or (B) in an aggregate
amount not to exceed the Available Amount during the term of this Agreement;
(vi)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make Restricted Payments in an
aggregate amount that does not exceed the Available Amount as in effect
immediately prior to the time of making such Restricted Payment; provided that,
in the case of any Restricted Payment under this clause (vi), after giving pro
forma effect to the making of such Restricted Payment, the Net Leverage Ratio,
as of the most recently completed period of four consecutive fiscal quarters for
which the financial statements and certificates required by Section 5.04(a) or
5.04(b), as the case may be, and Section 5.04(c) have been delivered would not
exceed 3.08:1.00; and
(vii)    the Borrower may redeem Equity Interestsmake Restricted Payments with
(A) other Equity Interests that are not Disqualified Stock or (B) the proceeds
of the issuance of such other Equity Interests that are applied to make such
redemptionRestricted Payment substantially contemporaneously with such issuance
of other Equity Interests.;
(viii)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may make, during any fiscal year, Restricted
Payments in an aggregate amount that does not exceed 10% of the taxable income
of the Borrower for such fiscal year; and


79



--------------------------------------------------------------------------------





(ix)    the Borrower may make Restricted Payments, so long as (A) no Event of
Default has occurred and is continuing or would result therefrom, and (B) after
giving pro forma effect to the making of such Restricted Payment, (x) as of the
most recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(c) have been delivered, (y) Liquidity is not
less than $15,000,000, and (z) after giving pro forma effect to such
transaction, the Borrower shall be in compliance with the financial covenants
set forth in Section 6.10.
(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, (ii) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Subsidiary or to Guarantee
Indebtedness of the Borrower or any Subsidiary or (iii) the ability of any Fund
to pay Management Fees or any Subsidiary to direct payment of the Management
Fees to the Borrower; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (B) clauses
(i) and (ii) of the foregoing shall not apply to restrictions and conditions
imposed under the terms of the Term Loan Credit Agreement as in effect on the
date hereof[reserved], (C) clauses (i) and (ii) of the foregoing shall not apply
to restrictions or conditions imposed on a Fund GP solely in its capacity as
general partner, managing member or equivalent acting for a Fund or as the
general partner, managing member or equivalent of a Fund GP, in respect of
Indebtedness of such Fund; provided no such restriction or condition shall
affect the Collateral or the right to receive or pay Management Fees and, in the
case of clause (i), such restrictions or conditions apply only to the property
or assets securing such Indebtedness (provided that such property or assets
shall not include the Management Fees or the right to receive Management Fees),
and (D) clause (i) of the foregoing shall not apply to customary provisions in
Management Agreements, leases and other contracts restricting the assignment
thereof.
SECTION 6.07.    Transactions with Affiliates. Except for transactions between
or among Loan Partiesthe Borrower and its Subsidiaries, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, to the
extent that any of the foregoing involves consideration in excess of $250,000,
unless otherwise approved by the Administrative Agent (in its sole discretion)
and the Required Lenders; provided that (i) the Borrower or any other Subsidiary
may engage in any of the foregoing transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, or, if such transaction could not be entered into with
an unrelated third party, such transaction is on terms that are negotiated in
good faith and on an arm’s-length basis (as determined by the Borrower in its
good-faith judgment); (ii) the Borrower shall be permitted to make Restricted
Payments and Investments and incur Indebtedness permitted under Section 6.06this
Agreement, (iii) the Borrower and the Subsidiaries shall be permitted to make
payments of compensation, bonuses and employee benefits to Affiliates in
connection with their employment with a Loan Party, provided that such
compensation shall not exceed $5,000,000 in any year, and (iv) following the
Qualified Public Offering,(iv) the Borrower may make payments to any Parent
entity in connection with any administrative services agreements.
Notwithstanding anything in the foregoing to the contrary, none of the Borrower
or any Subsidiary shall enter into and any tax sharing agreement (other than any
tax sharing


80



--------------------------------------------------------------------------------





agreement among any of the Borrower and any other Loan Parties).including the
TRA); provided, that any such tax-sharing agreement does not result in the
Borrower and its Subsidiaries making payments in excess of the amounts of tax
that the Borrower and its Subsidiaries would have owed in the absence of such
tax sharing agreement, (v) the Borrower and its Subsidiaries may execute,
deliver and perform agreements in respect of Management Fees, and (vi) the
Borrower and its Subsidiaries may enter into equity co-investments in the
ordinary course of business. For the avoidance of doubt, (a) the TRA shall not
be construed as a tax sharing agreement for purposes of this Section 6.07 and
(b) in connection with and from and after a Qualified Public Offering,
transactions between the Borrower and Public Co. consisting of issuance of
Equity Interests of the Borrower (other than Disqualified Stock) and Public Co.
designed to maintain the umbrella partnership C-corporation organizational
structure that are effected at fair market value and on a basis that after
giving effect thereto the Borrower has, on a net basis, not made a cash
expenditure, shall be deemed to be in the ordinary course of business and on
terms and conditions not less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.
SECTION 6.08.    Business of the Borrower and the Subsidiaries. (a) With respect
to the Borrower, the Subsidiaries, and the other Loan Parties, engage at any
time in any business or business activity other than the business currently
conducted by it, related asset management businesses or activities, and business
activities reasonably related or incidental thereto.
SECTION 6.09.    Other Indebtedness and Agreements.
%3. Permit:
(i)    any waiver, supplement, modification or amendment of (A) the Merger Sub
Note or the Windsor Note that would be adverse to the Lenders, in any material
respect or (B) the Term Loan Credit Agreement that would violate the
Intercreditor Agreement; or(ii)     except to the extent required by applicable
law, any waiver, supplement, modification or amendment of (x) any Management
Agreementw) any Material Management Agreement, (x) any other Management
Agreements which, in the aggregate for all such Management Agreements, accounted
for revenue of the Loan Parties during the four-fiscal-quarter period preceding
such Management Agreement’s waiver, supplement, modification or amendment, in an
amount greater than 15% of the total amount of the revenue of the Loan Parties
accounted for by all Management Agreements during the preceding
four-fiscal-quarter period, (y) any of its Organizational Documents, or (z) any
Organizational Documents of any Fund or Fund-Related Entity, in each case to the
extent any such waiver, supplement, modification or amendment would defer,
delay, individually or subordinate in any material respect the payment of,
Management Fees, or would establish any no fault termination provision with
respect to the investment period or term of any Fund or any no fault removal
provision with respect to the general partner, managing member or equivalent of
any Fund, or wouldin the aggregate, (i) reasonably be expected to have a
Material Adverse Effect, or (ii) result in a decrease in aggregate for all such
waivers, supplements, modifications or amendments, annual Management Fee
compensation of the Borrower and its Subsidiaries by more than 20%.


81



--------------------------------------------------------------------------------





(a)    (i) Establish or permit to exist any management agreement or other
arrangement pursuant to which Management Fees (and any other fees and other
fee-based revenue in connection with the management advisory or sub-advisory of
any Fund or Separately Managed Account) are paid in respect of one or more Funds
or Separately Managed Accounts to a Person other than the Borrower or another
Loan Party, other than in respect of (A) Management Fees payable to a Subsidiary
which are paid to the Borrower in accordance with Section 5.12,5.12, (B)
Management Fees payable to a Subsidiary acting as the management company for a
Fund formed following the Closing Date, subject to compliance with the terms of
Section 6.13,6.13, or (C) (1) Management Fees (other than Performance/Incentive
Fees) payable to Persons that own a percentage of the Equity Interests of the
Borrower or a Subsidiary of the Borrower to which such Management Fees are
payable in an amount not to exceed, for any period, the product of (x) the
lesser of the aggregate percentage of such Equity Interests owned by such Person
and 20% multiplied by (y)50% of the aggregate amount of Management Fees such
Subsidiary isto which the Borrower or its Subsidiaries are entitled for such
period and (2) Performance/Incentive Fees as performance-related allocations to
Persons that manage the relevant Funds in an amount not to exceed, for any
period, 50% of the aggregate amount of Performance/Incentive Fees to which the
Borrower or its Subsidiaries are entitled for such period or (ii) provide or
permit any Subsidiary to provide a notice of termination under or otherwise
terminate any Management Agreement.
(c)    Make any distribution, whether in cash, property, securities or a
combination thereof, other than regularly scheduled payments of principal and
interest as and when due in respect of, or pay, or commit to pay, or directly or
indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness under the Merger Sub Note and the
Windsor Note.
SECTION 6.10.    Maximum Net Leverage Ratio
SECTION 6.10.    Financial Covenants.
(a)    Permit the Net Leverage Ratio as of the last day of any fiscal quarter
commencing with the fiscal quarter ending on or about December 31,
2014,September 30, 2017, to be greater than 3.505.00:1.00.
(b)    Permit the Total Leverage Ratio as of the last day of any fiscal quarter
commencing with the fiscal quarter ending on or about September 30, 2017, to be
greater than 7.00:1.00.
(c)    Permit the Core EBITDA, measured on a quarter-end basis commencing with
the fiscal quarter ending on or about September 30, 2017 and as of the end of
each fiscal quarter ending thereafter, to be less than $15,000,000 for the
then-ending period of four consecutive fiscal quarters.
SECTION 6.11.    Fiscal Year. With respect to any Loan Party or any other Person
in the Reporting Group, change their fiscal year-end to a date other than
December 31.31 without the prior written consent of the Administrative Agent.


82



--------------------------------------------------------------------------------





SECTION 6.12.    Certain Equity Securities. Issue any Equity Interest that is
not Qualified Capital Stock unless issued by the Borrower and otherwise
permitted to be incurred as Indebtedness under Section 6.01.
SECTION 6.13.    Additional Funds. Following the Closing Date, permit the
formation of any Fund, unless such Fund or its Fund GP shall appoint the
Borrower or another Loan Party as the management company of such Fund and enter
into a Management Agreement under which all Management Fees are payable to the
Borrower or such other Loan Party; provided that to the extent required under
applicable law, or as otherwise requested by the limited partners of a Fund
formed following the Closing Date, such Fund or its Fund GP may appoint a
Subsidiary that is not a Loan Party to act as the management company of such
Fund, so long as such Subsidiary, if not theretofore a party to the Undertaking
Agreement, becomes a party to the Undertaking Agreement and (x) to the extent
the applicable Management Fees are not required to be further distributed to
Non-Affiliated Third Parties, all Management Fees are either payable to the
Borrower or directed to be paid to or at the direction of the Borrower pursuant
to an Irrevocable Direction Letter executed and delivered by such Subsidiary or
(y) to the extent the applicable Management Fees are required to be further
distributed to Non-Affiliated Third Parties, subject in all respects to the
limitations on distributions to Non-Affiliated Third Parties in Section 6.09(b),
such Subsidiary ensures that the portion of the Management Fees distributable to
the Borrower or its Affiliates are promptly paid to the Borrower.
SECTION 6.14.    Sanctioned Persons; Anti-Corruption Laws. Directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities or business
of or with any Person or in any country or territory that at such time is the
subject of any Sanctions, or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law.
SECTION 6.15.    Management Fees. Permit any Fund, Fund-Related Entity or
Separately Managed Account to enter into any agreement for the payment of
Management Fees other than Management Agreements that satisfy the requirements
of Exhibit L hereto.
SECTION 6.16.    Limitation on Accounting Changes. Make or permit any material
change in accounting policies or reporting practices that results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, without the prior written consent of the Required Lenders, except to
the extent that such change is (a) required by GAAP, (b) approved by the
Borrower’s auditors, or (c) described in the final sentence of Section 1.03(e).
SECTION 6.17.    Compliance with Financial CovenantCovenants. Solely for
purposes of determining compliance with the financial covenantcovenants in
Section 6.10,6.10, on or prior to the day that is ten Business Days after the
day on which financial statements and certificates required by Section 5.04(a)
or 5.04(b), as the case may be, and Section 5.04(c) are required to be delivered
with respect to a fiscal quarter, the Borrower may issue Qualified Capital Stock
to the holders of its Equity Interests for cash, and such cash will, if so
designated by the Borrower, be included in the calculation of Core EBITDA for
the purposes of determining compliance with financial covenantcovenants set
forth in Section 6.10 at the end


83



--------------------------------------------------------------------------------





of such fiscal quarter and the subsequent three fiscal quarters (any such equity
contribution so included in the calculation of Core EBITDA, a “Specified Equity
Contribution”); provided that (i) there shall be no more than four Specified
Equity Contributions made during the term of this Agreement, (ii) in any
four-fiscal-quarter period, there shall be at least two fiscal quarters in which
no Specified Equity Contribution is made, (iii) the amount of any Specified
Equity Contribution shall be no greater than the minimum amount required to
cause the Borrower to be in compliance with the financial covenantcovenants set
forth in Section 6.10,6.10, (iv) all Specified Equity Contributions shall be
disregarded for all other purposes of this Agreement, and (v) the Specified
Equity Contribution shall not result in the pro forma reduction in Indebtedness
for purposes of determining compliance with the financial covenantcovenants set
forth in Section 6.10, and (vi) all such Specified Equity Contributions shall be
applied to the prepayment of the Term Loans.6.10.
ARTICLE VII    
Events of Default
SECTION 7.01.    Events of Default.
In case of the happening of any of the following events (“Events of Default”):


(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or any Credit Event hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, in each case by any Obligor shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
fee (including Administrative Agent Fees) or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of three Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower or any other Subsidiaryany Loan Party of any covenant, condition or
agreement contained in Section 5.01(a), (with respect to the Borrower), Section
5.04(a), (b) or (c) (subject to five Business Days’ grace period not more than 4
times in any fiscal year), 5.05(a)(i)(i), 5.08 or 5.14 or in Article VI;
(e)    default shall be made in the due observance or performance by the
Borrower or any other Subsidiaryany Loan Party of any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(b), (c) or (d) above) and such default shall continue unremedied for a period


84



--------------------------------------------------------------------------------





of 30 days after the earlier of (i) notice thereof from the Administrative Agent
to the Borrower (which notice shall also be given at the request of any Lender)
or (ii) knowledge thereof of any Loan Party;
(f)    (i) the Borrower or any SubsidiaryLoan Party, individually or
collectively, shall fail to pay any principal or interest, regardless of amount,
due in respect of any Material Indebtedness, when and as the same shall become
due and payable, or (ii) any other event or condition occurs that results in any
Material Indebtedness of the Borrower or any Subsidiary becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, to the extent such property or assets are permitted to secure such
Indebtedness hereunder; provided, further, that this Event of Default shall
automatically cease to exist if the default under the underlying Material
Indebtedness is cured or waived or such Material Indebtedness is repaid;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of the property or assets of the Borrower or any Subsidiary
or (iii) the winding-up or liquidation of the Borrower or any Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
(h)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
(i)    one or more judgments shall be rendered against the Borrower or any
Subsidiary and the same shall remain unsatisfied, undischarged or unvacated for
a period of 4560 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower or any Subsidiary and such
judgment either (i) is for the payment of money in an aggregate amount in excess
of $5,000,000 (to the extent not covered by insurance or indemnification
obligations, which insurer or indemnifying party has been notified of the claim
and has not


85



--------------------------------------------------------------------------------





denied coverage) or (ii) is for injunctive relief and would reasonably be
expected to result in a Material Adverse Effect;
(j)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Administrative Agent, alone, or when taken together with all other such ERISA
Events, would reasonably be expected to result in a Material Adverse Effect;
(k)    any Guarantee under the Guarantee and Collateral Agreement, or obligation
of an Obligor under the Undertaking Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor, or Obligor shall deny in writing that it has any further liability or
obligation under the Guarantee and Collateral Agreement or Undertaking
Agreement, as applicable (other than as a result of the discharge of such
Guarantor or Obligor in accordance with the terms of the Loan Documents);
(l)    any security interest purported to be created by any Security Document
shall (except as otherwise expressly provided or permitted in this Agreement or
such Security Document) cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid and perfected security interest, with the
priority required by the Security Documents, in the securities, assets or
properties covered thereby, except to the extent that (i) any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements or (ii) the assets in which such security interest
are created constitute only a de minimis portion of the assets of the Borrower
and the Loan Parties;
(m)    the Borrower or any Subsidiary shall be enjoined, restrained or in any
way prevented by the order of any court or any administrative agency or
regulatory agency from conducting any material part of its business and such
order shall continue in effect for more than thirty (30) days;
(n)    the Borrower or any Subsidiary shall be indicted for a state or federal
crime, or any civil or criminal action shall otherwise have been brought or
threatened against such Person or Persons, which would reasonably be expected to
result in a Material Adverse Effect;
(o)    any judgment or order shall be entered in any investigative,
administrative or judicial proceeding involving a determination that the
Borrower or any Subsidiary shall have violated in any material respect any civil
or criminal law or regulation applicable to it in the performance of its duties
as an investment manager or an investment adviser, which would reasonably be
expected to result in a Material Adverse Effect;
(p)    (i) (p)    any involuntary suspension or termination of the registration
of the Borrower or a Subsidiary as an investment adviser under the Investment
Advisers Act of 1940, as amended, or (ii) any event that would be deemed to be
an “assignment” of any Management Agreement or investment advisory agreement
with respect to the Borrower or any SubsidiaryLoan Party under the Investment
Advisers Act of 19401940, unless, in the case of this clause (ii) such
“assignment” would result from: (A) a sale or other disposition permitted by
Section 6.05(b)(ii), or (B) the occurrence of any event specified in clause
(a)(i), (a)


86



--------------------------------------------------------------------------------





(ii), or (a)(iii) of the definition of “Change in Control”; provided, that in
the case of this clause (B), none of the events specified in clause (b)(i) or
(b)(ii) of the definition of “Change in Control” have occurred; or
(q)    there shall have occurred a Change in Control,
then, and in every such event (other than an event with respect to a Loan Party
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Revolving Credit Facility Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any accrued and unpaid fees (including Administrative Agent
Fees) and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to a Loan Party described in paragraph (g) or (h) above, the Revolving
Credit Facility Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
SECTION 7.02.    Application of Proceeds.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document but subject to the terms of the Intercreditor Agreement, all payments
received by the Collateral Agent or the Administrative Agent with respect to the
Obligations (whether by prepayment, repayment or otherwise) after the occurrence
and during the continuance of an Event of Default, including from any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to any Security Document or otherwise shall be applied in the following
order of priority:
FIRST, to the payment of all expenses payable to the Administrative Agent and
the Collateral Agent pursuant to Section 9.05;
SECOND, to the payment in full of all other Obligations owing to the
Administrative Agent and the Collateral Agent;
THIRD, to the payment in full of all Obligations consisting of interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
such Obligations owed to them on the date of any such distribution);


87



--------------------------------------------------------------------------------





FOURTH, to the payment in full of all Obligations (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) consisting of unpaid principal amount of the Loans
and any premium thereon or breakage or termination fees, costs or expenses
related thereto (the amounts so applied to be distributed among the Secured
Parties pro rata in accordance with the amounts of the Obligations owed to them
on the date of any such distribution);
FIFTH, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and
SIXTH, to the Borrower, its successors and assigns, or as a court of competent
jurisdiction may otherwise direct.
The Administrative Agent and the Collateral Agent, as applicable, shall have
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement and the Security Documents. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
ARTICLE VIII    
The Administrative Agent and the Collateral Agent; Etc.
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of Section 2.20 and this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement, the Security Documents and the Intercreditor Agreement and
(ii) subject to the Intercreditor Agreement, negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.
The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
any Fund or Fund-Related Entity or, in each case, any Affiliate thereof as if it
were not an Agent hereunder.


88



--------------------------------------------------------------------------------





Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise,
subject to the Intercreditor Agreement, by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08 or the Intercreditor Agreement), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries or any Fund
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08 or the Intercreditor Agreement) or in the absence of its own gross
negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Revolving
Credit Facility as well as activities as Agent.
Subject to provisions relating to the appointment and acceptance of a successor
Agent as provided below, either Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (which consent shall not be
unreasonably withheld and shall not be required for so long as any Event of
Default has occurred and


89



--------------------------------------------------------------------------------





is continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint (with the consent of the Borrower, which
consent shall not be unreasonably withheld and shall not be required for so long
as any Event of Default has occurred and is continuing) a successor
Administrative Agent and/or Collateral Agent, as the case may be. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
ARTICLE IX    
Miscellaneous
SECTION 9.01.    Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to the Borrower, to it at Medley LLC, Attn: Rick Allorto, CFO, 375280
Park AveAvenue., 33rd6th Floor, New York, NY 10152,New York 10017; Tel. No.
(646) 465-7898, Fax No. (212) 759-0091, Email: rick.allorto@medleycapital.com;
(b)    if to the Administrative Agent, to City National Bank, Attn: Brandon
Feitelson, 555 S. Flower Street, 24th Floor, Los Angeles, CA 90071, Tel. No.
(213) 673-9016, Fax No. (213) 673-9801, Email: Brandon.Feitelson@cnb.com;


90



--------------------------------------------------------------------------------





(c)    to City National Bank, Attn: Brandon Feitelson, 555 S. Flower Street,
24th Floor, Los Angeles, CA 90071, Tel. No. (213) 673-9016, Fax No. (213)
673-9801, Email: Brandon.Feitelson@cnb.com; and
(d)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the


91



--------------------------------------------------------------------------------





Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (1) the Loan Documents, (2)
notification of changes in the terms of the Revolving Credit Facility and (3)
all financial statements and reports delivered pursuant to SectionsSection
5.04(a), 5.04(b) and 5.04(c) have been delivered.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN
A FINAL NON-APPEALABLE RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform


92



--------------------------------------------------------------------------------





shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Revolving Credit Facility Commitments have not been terminated. The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Revolving Credit Facility
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
SECTION 9.04.    Successors and Assigns. %3. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.
(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of the Loans at the time owing to it), with notice to the Borrower
(failure to provide or delay in providing such notice shall not invalidate such
assignment) and the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed); provided, however, that (i) the amount of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than, $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Loans); provided that simultaneous assignments by two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment


93



--------------------------------------------------------------------------------





requirement is met, (ii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), and (iii) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its subsidiaries and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any fees accrued
for its account and not yet paid, so long as such Lender continues to comply
with the obligations set forth in such Sections and in Section 2.21).
(b)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably


94



--------------------------------------------------------------------------------





incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
and stated interest of the Loans owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).
(e)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) in all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other Persons shall be entitled to
the benefit and subject to the obligations of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant, and, in each
case, subject to the requirements and limitations therein, including the
requirements under Section 2.20(e) (it being understood that the documentation
required under Section 2.20(e) shall be delivered to the participating Lender))
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or Person has an interest, or releasing all or
substantially all of the value of the Guarantees or all or substantially all of
the Collateral (other than in connection with a transaction permitted by Section
6.05 or as provided in the Intercreditor Agreement)). In the event that any
Lender sells a participation pursuant


95



--------------------------------------------------------------------------------





to this Section 9.04(f), such Lender shall maintain with respect to such
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, a register comparable to the Register (the “Participant Register”).
Interests in the rights and/or obligations of a Lender under this Agreement may
be participated in whole or in part only by registration of such participation
on such Participant Register. If requested by the Administrative Agent or the
Borrower, such Lender shall make the Participant Register available to the
Administrative Agent or the Borrower upon either (i) the exercise by a
participant of remedies hereunder or (ii) a request for the Register by the
Internal Revenue Service.
(f)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower and the Subsidiaries or the
Funds and Fund-Related Entities furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure of information, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(g)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(h)    The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
(i)    Notwithstanding anything to the contrary contained in this agreement, any
Lender may exchange, continue or roll over all or a portion of its Loans in
connection with any refinancing, extension, loan modification or other similar
transaction permitted by the terms of the Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
SECTION 9.05.    Expenses; Indemnity. %3. The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including the reasonable fees, charges and
disbursements of Paul Hastings LLP, counsel for the Administrative Agent and the
Collateral Agent) incurred by the Administrative Agent and the Collateral Agent,
in connection with the syndication of the Revolving Credit Facility and the
preparation, negotiation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) except as set forth in Section
5.07(a), all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or the Lenders (including but not limited to the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, the
Collateral Agent or the Lenders, expenses of due diligence investigation,
consultants’ and other professionals’ fees, syndication expenses, and travel
expenses (provided that reimbursement for fees, charges and disbursements of
additional counsel of the Lenders will be limited to one additional counsel (and
one


96



--------------------------------------------------------------------------------





additional counsel per specialty area and one local counsel per applicable
jurisdiction), plus additional counsel in the event of an actual or potential
conflict of interest among such parties)) in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder.
(a)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the preparation, execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby (including any amendments, modifications and
waivers thereto), the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Revolving
Credit Facility), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any Subsidiary, any
Fund or any of their respective Affiliates), or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that the foregoing indemnity shall not, as to any Indemnitee, apply to
(x) losses, claims, damages, liabilities or related expenses to the extent
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee, and (y) any claim disputed solely among the
Indemnitees other than losses, claims, damages, liabilities or related expenses
arising out of any act or omission on the part of the Borrower or any of its
Subsidiaries and other than losses, claims, damages, liabilities or related
expenses involving an Indemnitee in its capacity or in fulfilling its role as an
agent, arranger or any similar role with respect to the Revolving Credit
FaciltiyFacility or any of the Transactions.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.


97



--------------------------------------------------------------------------------





(d)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Revolving Credit Facility Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable on written demand therefor.
(e)    To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully within ten (10) days after demand therefor for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. In addition, each Lender shall indemnify the Administrative Agent
within ten (10) days after demand therefor for the full amount of any (i) Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f) relating to the maintenance of a Participant Register, and (ii) Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document against any amount due to the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent any assignment of rights by, or the
replacement of, a Lender, the termination of the Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE


98



--------------------------------------------------------------------------------





CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.08.    Waivers; Amendment. %3. No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
(a)    Subject to the terms of the Intercreditor Agreement, neither this
Agreement nor the other Loan Documents (other than the Fee Letter) nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (or Administrative Agent on behalf of the Required Lenders);
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on or any fees (including any prepayment
fee or premium) payable with respect to any Loan, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on or any fees
(including any prepayment fee or premium) payable with respect to any Loan,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Revolving Credit Facility Commitment (if
any) or decrease or extend the date for payment of any fees (including any
prepayment fee or premium) of any Lender without the prior written consent of
such Lender, (iii) amend or modify the pro rata requirements of Section 2.17,
the provisions of Section 9.04(i) or the provisions of this Section or release
all or substantially all of the value of the Guarantees or all or substantially
all of the Collateral without the prior written consent of each Lender (other
than in connection with a transaction permitted by Section 6.05 or as provided
in the Intercreditor Agreement), (iv) [reserved], (v) reduce the percentage
contained in the definition of the term “Required Lenders” without the prior
written consent of each Lender, (vi) impose any additional restriction on any
Lender's ability to assign any of its rights or obligations without the prior
written consent of such Lender, or (vii) subordinate (x) payment of any of the
Obligations to any other Indebtedness, or (y) the Lien created under the Loan
Documents in respect of the Obligations to any Lien in respect of any other
Indebtedness, in the case of each of subclauses (vii)(x) and (vii)(y), without
the prior written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent. The terms and provisions of the Fee Letter may not be waived,
amended or modified without the written consent of the Administrative Agent and
the Borrower (but any such waiver, amendment or modification shall not require
the written consent of any of the Lenders).


99



--------------------------------------------------------------------------------





(b)    Notwithstanding anything in clause (b) or otherwise herein to the
contrary, (i) any amendment or modification that would extend the final maturity
date of the Loans of any Lender, in each case, with such Lender’s prior written
consent, and increase the rate of interest and fees payable on the Loans of such
Lender shall not require the prior written consent of each Lender, so long as
such extension is offered to all Lenders holding such Loans on a pro rata basis
based on the aggregate principal amount of such Loans then outstanding pursuant
to procedures approved by the Administrative Agent, and (ii) the payment in full
of any Loans on the applicable final maturity date of such Loans and the payment
of interest and fees made on account of the Revolving Credit Facility
Commitments and/or Loans of any Lender as required under this Agreement after
giving effect to an amendment or other modification described in the preceding
clause (i), shall not be deemed to violate Section 2.17 or be an event that
would require the purchase of participations pursuant to Section 2.18; provided
that, except as expressly set forth in the preceding clause (i), no such
amendment or modification shall alter the pro rata requirements of Section 2.17.
(c)    The Administrative Agent and the Borrower may amend any Loan Document (i)
to correct administrative errors or omissions, or to effect administrative
changes that are not adverse to any Lender, or (ii) to effect any Conforming
Amendment (as defined in the Intercreditor Agreement) in respect of a Subject
Term Loan Amendment. . Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
SECTION 9.10.    Entire Agreement. This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A


100



--------------------------------------------------------------------------------





TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g., “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. %3. The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.


101



--------------------------------------------------------------------------------





(a)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.16.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its and their respective officers, directors, employees and
agents, including accountants, legal counsel, other advisors and administration,
settlement and other similar service providers in connection with the
administration and management of this Agreement and the other Loan Documents
(including to the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans) and to
other Persons authorized by the Administrative Agent, Collateral Agent and
Lenders to organize, present or disseminate such Information in connection with
disclosures otherwise made in accordance with this Section 9.16 (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as, or no less restrictive than, those of this Section 9.16, (i) to any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) to any rating agency when required by it; provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of the Information relating to the Loan Parties
received by it from any Agent or any Lender, (g) with the consent of the
Borrower or (h) to the extent such Information is or becomes publicly available
other than as a result of a breach of this Section 9.16. For the purposes of
this Section, “Information” shall mean all non-public information received from
the Borrower and related to the Borrower or its business (including the Funds),
other than any such information that was or becomes available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis or was or is independently developed by the Administrative Agent, the
Collateral Agent or such Lender without reliance upon the Information; provided
that, in the case of Information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own


102



--------------------------------------------------------------------------------





confidential information. In addition, the Administrative Agent may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and Lenders in connection with the administration of
this Agreement, the other Loans Documents and the Revolving Credit Facility
Commitments.
SECTION 9.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Obligor or any other obligor under any of the Loan Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Obligor, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Obligor.
SECTION 9.18.    USA PATRIOT Act Notice
SECTION 9.19.    Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, the Agents and each Lender hereby acknowledge that
the Liens and security interests securing the Obligations, the exercise of any
right or remedy with respect thereto, and certain rights of the parties hereto
are subject to the provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement, on the one hand,
and this Agreement and the Security Documents, on the other hand, the terms of
the Intercreditor Agreement shall govern and control.
SECTION 9.20.    Bank Product Providers. Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom any Agent is acting. Each Agent hereby agrees
to act as agent for such Bank Product Providers and, by virtue of entering into
a Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed such Agent as its agent and to have
accepted the benefits of the Loan Documents. It is understood and agreed that
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to
Collateral Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that either Agent shall have the right, but
shall have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of either Agent to determine or insure
whether the amount of any such reserve is appropriate or not. In connection with
any such distribution of payments or proceeds of Collateral, each Agent shall be
entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to Administrative Agent as to the
amounts that are due and owing to it and such written certification is received
by Agent a reasonable period of time prior to the making of such distribution.
No Agent shall have any obligation to calculate the amount due and payable with
respect to any Bank Products, but may rely upon the written certification of the
amount due


103



--------------------------------------------------------------------------------





and payable from the applicable Bank Product Provider. In the absence of an
updated certification, each Agent shall be entitled to assume that the amount
due and payable to the applicable Bank Product Provider is the amount last
certified to Administrative Agent by such Bank Product Provider as being due and
payable (less any distributions made to such Bank Product Provider on account
thereof). Borrower may obtain Bank Products from any Bank Product Provider,
although Borrower is not required to do so. Borrower acknowledges and agrees
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, no provider or
holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.


[The remainder of this page is intentionally blank.]






104



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


MEDLEY LLC,
 
as Borrower
By:
 
 
Name:
 
Title:







S-1



--------------------------------------------------------------------------------





CITY NATIONAL BANK, individually and as Administrative Agent and Collateral
Agent,
    
By:
 
 
Name:
 
Title:





 


S-2



--------------------------------------------------------------------------------






EXHIBIT B
REAFFIRMATION AND CONSENT
Reference is hereby made to that certain AMENDMENT NUMBER THREE TO CREDIT
AGREEMENT AND CONSENT, dated as of September 22, 2017 (the “Amendment”), by and
among MEDLEY LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and CITY NATIONAL BANK, a
national banking association (“CNB”), as administrative agent and collateral
agent for the Lenders and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, “Agent”). All initially
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Credit Agreement dated as of August
14, 2014, as amended by Amendment Number One to Credit Agreement and Consent,
dated as of August 12, 2015 (as so amended, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and Among Borrower, the Lenders and Agents. The
undersigned Guarantors each hereby (a) represents and warrants to Agent that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or Governmental
Authority, or of the terms of its Organizational Documents, or of any contract
or undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Credit Agreement and the
consents set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agents and the Lenders under any Loan Documents to
which it is a party; (d) reaffirms, acknowledges and agrees that it has granted
to Collateral Agent a perfected security interest in the Collateral in order to
secure all of its present and future Indebtedness under the Loan Documents to
which it is a party; (e) restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement and other Loan Documents to
which it is a party effective as of the date of the Amendment; (f) confirms that
all Indebtedness of the Guarantors evidenced by the Loan Documents to which they
are a party are unconditionally owing by it to Agents and the Lenders, without
offset, defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever; and (g) agrees that each of the Loan Documents to which
it is a party is and shall remain in full force and effect. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, they each understand that neither any Agent nor
any Lender has any obligation to inform it of such matters in the future or to
seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of New York.
[Signature page follows]














[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT – AMENDMENT NUMBER THREE]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.
MEDLEY CAPITAL LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer

MOF II MANAGEMENT LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer

MOF III MANAGEMENT LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer

MEDLEY SMA ADVISORS LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer

MEDLEY GP HOLDINGS LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer

MEDLEY GP LLC, as Guarantor
By:
           /s/ Richard T. Allorto, Jr.
 
Name: Richard T. Allorto, Jr.
 
Title: Chief Financial Officer







[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT – AMENDMENT NUMBER THREE]

